EXHIBIT 10.16

ACCURAY INCORPORATED

Amended and Restated 2016 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Participant must notify the Company by the fifteenth (15th) day of the month
following the Date of Grant if he or she wishes to reject this
Option.  Otherwise, Participant will be deemed to have accepted the Option on
the terms and conditions on which it is offered.

 

Unless otherwise defined herein, the terms defined in the Accuray Incorporated
Amended and Restated 2016 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Stock Option Agreement (the “Agreement”), including the
Notice of Stock Option Grant (the “Notice of Grant”) and Terms and Conditions of
Stock Option, attached hereto as Exhibit A.

NOTICE OF STOCK OPTION GRANT

Participant Name:

Address:

 

Participant has been granted an Option to purchase Common Stock, subject to the
terms and conditions of the Plan and this Agreement, as follows:

Grant Number

Date of Grant

Vesting Commencement Date

Number of Shares Granted

Exercise Price per Share$

Total Exercise Price$

Type of Option___ Incentive Stock Option

___ Nonstatutory Stock Option

Term/Expiration Date

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

[Insert vesting schedule]  

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve

 

--------------------------------------------------------------------------------

 

(12) months after Participant ceases to be a Service Provider.  Notwithstanding
the foregoing sentence, in no event may this Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 15(c) of the Plan.  

If Participant does not wish to receive this Option and/or does not consent and
agree to the terms and conditions on which the Option is offered, as set forth
in the Plan and this Agreement, including the Terms and Conditions of Stock
Option, attached hereto as Exhibit A, then Participant must reject the Option by
notifying the Company at Accuray Incorporated, Attention Stock Administration,
1310 Chesapeake Terrace, Sunnyvale, CA 94089 no later than the fifteenth (15th)
day of the month following the Date of Grant, in which case the Option will be
cancelled.  Participant’s failure to notify the Company of his or her rejection
of the Option within this specified period will constitute Participant’s
acceptance of the Option and his or her agreement with all terms and conditions
of the Option, as set forth in the Plan and this Agreement, including the Terms
and Conditions of Stock Option, attached hereto as Exhibit A, all of which are
made a part of this document.  

Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement.  Participant
hereby agrees (i) to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement, (ii) to notify the Company upon any change in the residence address
indicated below, and (iii) to the extent required by Section 6 of Exhibit A, the
sale of Shares to cover the Tax Withholding Obligations (and any associated
broker or other fees) and agrees and acknowledges that Participant may not
satisfy them by any means other than such sale of Shares, unless required to do
so by the Administrator or pursuant to the Administrator’s express written
consent.

 

Accuray Incorporated:

By:

  

Title:

 

 

- 2 -

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION

1.Grant of Option.  The Company hereby grants to Participant named in the Notice
of Grant (the “Participant”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Agreement and the Plan, which is incorporated herein by
reference.  Subject to Section 21(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  However, if this Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it will be treated as a Nonstatutory Stock
Option (“NSO”).  Further, if for any reason this Option (or portion thereof)
will not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a NSO granted under the
Plan.  In no event will the Administrator, the Company or any Parent or
Subsidiary of the Company or any of their respective employees or directors have
any liability to Participant (or any other person) due to the failure of the
Option to qualify for any reason as an ISO.

2.Vesting Schedule.  Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant.  Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

3.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4.Exercise of Option.  

(a)Right to Exercise.  This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

(b)Method of Exercise.  This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit C (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan.  The Exercise Notice will be completed by Participant
and delivered to the Company.  The Exercise Notice will be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares together with
any applicable tax withholding.  This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price.  

5.Method of Payment.  Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(c)cash;

(d)check;

(e)with the consent of the Administrator, consideration received by the Company
under a broker-assisted (or other) cashless exercise program (whether through a
broker or otherwise) implemented by the Company in connection with the Plan;

A-1

 

--------------------------------------------------------------------------------

 

(f)with the consent of the Administrator, by net exercise;

(g)with the consent of the Administrator, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company; or

(h)with the consent of the Administrator, such other consideration and method of
payment for the issuance of Shares to the extent permitted by Applicable Laws.

6.Tax Obligations.

(i)Withholding of Taxes.  

Participant’s Responsibility; Company’s Obligation to Deliver
Certificates.  Participant acknowledges that, regardless of any action taken by
the Company or, if different, Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant or
deemed by the Company or the Employer in its discretion to be an appropriate
charge to Participant even if legally applicable to the Company or the Employer
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.
Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the Tax-Related Items. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Option, including, but not limited to, the grant, vesting or
settlement of this Option, the subsequent sale of Shares acquired pursuant to
such settlement and the receipt of any dividends and/or any dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of this Option or any aspect of this Option to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Tax Withholding Arrangements.  Prior to any relevant taxable or tax withholding
event, as applicable, Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, by Participant’s acceptance of this Option, Participant
authorizes and directs the Company and any brokerage firm determined acceptable
to the Company to sell on Participant’s behalf a whole number of shares from
those Shares issued to Participant as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the obligation for Tax-Related
Items. By accepting this Option, Participant expressly consents to the sale of
Shares to cover Tax-Related Items and agrees and acknowledges that Participant
may not satisfy them by any means other than such sale of Shares, unless
required to do so by the Administrator or pursuant to the Administrator’s
express consent. In the event that such withholding by sale of Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, Participant authorizes the Company or its respective
agents to satisfy the obligations with regard to all Tax-Related Items by (i)
delivery of already vested and owned Shares having a fair market value equal to
the amount required to be withheld, (ii) withholding otherwise deliverable
Shares having a value equal to the amount required to be withheld, (iii) cash
payment, (iv) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer, or (v) such other means
as the Administrator deems appropriate.

Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of

A-2

 

--------------------------------------------------------------------------------

 

Shares subject to the exercised Options, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if Participant
fails to comply with Participant’s obligations in connection with the
Tax-Related Items.

(j)Notice of Disqualifying Disposition of ISO Shares.  If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date 2 years after the Date of Grant, or (ii) the date 1 year after the date of
exercise, Participant will immediately notify the Company in writing of such
disposition.  Participant agrees that Participant may be subject to income tax
withholding by the Company on the compensation income recognized by Participant.

(k)Code Section 409A.  Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of a share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional 20% federal income tax, and (iii) potential penalty
and interest charges.  The Discount Option may also result in additional state
income, penalty and interest charges to Participant.  Participant acknowledges
that the Company cannot and has not guaranteed that the IRS will agree that the
Exercise Price per Share of this Option equals or exceeds the Fair Market Value
of a Share on the Date of Grant in a later examination.  Participant agrees that
if the IRS determines that the Option was granted with an Exercise Price per
Share that was less than the Fair Market Value of a Share on the Date of Grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.

7.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

8.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

9.Address for Notices.  Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Accuray Incorporated, 1310
Chesapeake Terrace, Sunnyvale, California 94089, Attn: Stock Administration, or
at such other address as the Company may hereafter designate in writing.

10.Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.  

A-3

 

--------------------------------------------------------------------------------

 

11.Binding Agreement.  Subject to the limitation on the transferability of this
Option contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of Shares to, Participant (or his or
her estate) hereunder, such purchase or issuance will not occur unless and until
such listing, registration, qualification, rule compliance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company.  The Company will make all reasonable efforts to meet
the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange.  Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

13.Plan Governs.  This Agreement is subject to all terms and provisions of the
Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.  Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

14.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

15.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan(including, without limitation,
prospectuses required by the Securities and Exchange Commission)  and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or request
Participant’s consent to participate in the Plan by electronic
means.  Participant also agrees that the Company may deliver these documents by
posting them on a web site maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a web site,
it will notify Participant by electronic means.

16.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17.Agreement Severable.  In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18.Modifications to the Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.

19.Amendment, Suspension or Termination of the Plan.  By accepting this Option,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of

A-4

 

--------------------------------------------------------------------------------

 

the Plan.  Participant understands that the Plan is discretionary in nature and
may be amended, suspended or terminated by the Company at any time.

20.Governing Law and Venue.  This Agreement will be governed by the laws of
California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Option
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of California, and agree that such litigation will be conducted in
the courts of  Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this Option is made and/or to be performed.

21.Additional Terms for Non-U.S. Participants.  Notwithstanding any provisions
in this Agreement, for Participants outside the United States, this Option shall
be subject to the additional terms and conditions set forth in Exhibit B to this
Agreement, including any additional terms and conditions for Participant’s
country.  Moreover, if Participant relocates to one of the countries included in
Exhibit B, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
with respect to the issuance or sale of shares or to facilitate the
administration of the Plan.  Exhibit B constitutes part of this Agreement.

22.Waiver.  Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by me or any
other Participant of the Plan.

 

A-5

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TERMS AND CONDITIONS FOR INTERNATIONAL OPTIONS

This Exhibit B includes additional terms and conditions that govern the Option
granted to Participant under the Plan.  Further, this Exhibit B includes
additional terms and conditions that govern the Option if Participant resides in
one of the countries listed below.  

NOTIFICATIONS

This Exhibit B also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to participation
in the Plan.  The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of June 2016.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information in this Exhibit B as the
only source of information relating to the consequences of his or her
participation in the Plan because the notification information may be out of
date at the time Participant exercises the Option or sells Shares acquired under
the Plan.

In addition, the notification information contained herein is general in nature
and may not apply to Participant’s particular situation, and the Company is not
in a position to assure Participant of a particular result.  Accordingly,
Participant should seek appropriate professional advice as to how the relevant
laws in his or her country may apply to Participant’s situation.

Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers employment and/or residency
to another country after the Option is granted to Participant, or is considered
a resident of another country for local law purposes, the information contained
herein may not be applicable to Participant.

A.ADDITIONAL TERMS AND CONDITIONS

 

1.Nature of Option.  In accepting this Option, Participant acknowledges,
understands and agrees to the following:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)the grant of this Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future Option grants, or
benefits in lieu of Options, even if Options have been granted in the past;

(c)all decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company;

(d)this Option grant and Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming or amending an
employment or service contract with the Company and shall not interfere with the
ability of the Employer to terminate Participant’s employment or service
relationship (if any) at any time;

(e)Participant is voluntarily participating in the Plan;

(f)this Option and the Shares subject to this Option is extraordinary items that
are outside the scope of Participant’s employment or service contract, if any;

B-1

 

--------------------------------------------------------------------------------

 

(g)the Option and the Shares subject to this Option, and the income and value of
the same, are not intended to replace any pension rights or compensation;

(h)this Option and the Shares subject to this Option is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(j)if the underlying Shares do not increase in value, this Option will have no
value;

(k)if Participant exercises this Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(l)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from termination of Participant’s employment
or other service relationship by the Company or the Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of any
employment laws in the jurisdiction where Participant is employed or the terms
of any employment or service agreement, if any), and in consideration of the
grant of this Option, Participant agrees not to institute any claim against the
Company or the Employer or any of the other Affiliates of the Company;

(m)unless otherwise agreed with the Company, this Option and the Shares subject
to this Option, and the income and value of the same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of an Affiliate of the Company;

(n)in the event of Participant’s termination as a Service Provider (whether or
not in breach of any employment law in the country where Participant resides,
even if otherwise applicable to Participant’s employment benefits from the
Employer, and whether or not later found to be invalid), Participant’s right to
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively employed for purposes of this Option; and

(o)neither the Company, the Employer nor any other Affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of the
Option or any amounts due to Participant pursuant to the settlement of the
Option or the subsequent sale of any Shares acquired upon settlement.

 

2.No Advice Regarding Award.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the underlying Shares.  Participant understands and agrees that Participant
should to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

 

3.Data Privacy.  Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its other
Affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any

B-2

 

--------------------------------------------------------------------------------

 

Shares or directorships held in the Company, details of the Option or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested, or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).  

Participant understands that Data will be transferred to a plan broker or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration,
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country.  Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources
representative.  Participant authorizes the Company, the broker, and any other
possible recipients that may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands that if he or she resides outside the United
States he or she may, at any time, view Data, request information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her  employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing Participant’s consent is that the Company would not be able to
grant Participant Option or other equity awards or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.   For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

4.Language.  If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.

 

5.Imposition of Other Requirements.The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option,
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law with respect to
the issuance or sale of shares or to facilitate the administration of the Plan,
and to require Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

 

6.Insider Trading Notification.  Participant acknowledges that, depending on his
or her country, Participant may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
shares or rights to shares (e.g., the Option) under the Plan during such times
as Participant is considered to have “inside information” regarding the Company
(as defined by the laws in Participant’s country).  Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy.  Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and Participant should speak to his or her personal advisor on
this matter.

 

7.Foreign Asset/Account Reporting Notification.  Participant understands that
his or her country may have certain exchange control and/or foreign
asset/account reporting requirements which may affect Participant’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Share) in a brokerage or bank account outside of Participant’s
country.  Participant may be required to report such accounts, assets or
transactions to the tax or other authorities in Participant’s
country.  Participant acknowledges that it is his or her responsibility to
comply with any applicable regulations, and Participant should speak to his or
her personal advisor on this matter.

 

B.COUNTRY-SPECIFIC TERMS, CONDITIONS AND NOTIFICATIONS

 

B-3

 

--------------------------------------------------------------------------------

 

CANADA

TERMS AND CONDITIONS

Termination of Employment.  This provision replaces Section A.1(n) of this
Exhibit B:

For purposes of the Option, in the event of Participant’s termination as a
Service Provider (whether or not in breach of any employment law in the country
where Participant resides, even if otherwise applicable to Participant’s
employment benefits from the Employer, and whether or not later found to be
invalid), Participant’s right to vest in the Option under the Plan, if any, will
terminate effective as of the date that is the earliest of (i) the date that
Participant’s employment with the Company, the Employer or any other Affiliate
is terminated; (ii) the date Participant receives notice of termination of
employment from the Company or the Employer (regardless of any notice period or
period of pay in lieu of such notice required under Canadian employment law
including, but not limited to, statutory law, regulatory law and/or common law);
and (iii) the date Participant is no longer actively providing services to the
Company or the Employer.  The Administrator shall have the exclusive discretion
to determine when Participant is no longer actively providing services to the
Employer.  

The following Terms and Conditions apply if Participant is a resident of Quebec:

Authorization to Release and Transfer Necessary Personal Information.  This
provision supplements Section A.3 of this Exhibit B:

Participant hereby authorizes the Company (including its Affiliates), the
Employer  and the Company’s representatives to discuss with and obtain all
relevant information from all personnel, professional or not, involved in the
administration and operation of the Plan.  Participant further authorizes the
Company, any Affiliates, and any stock plan service provider that may be
selected by the Company to assist with the Plan to disclose and discuss the Plan
with their respective advisors.  Participant further authorizes the Company, the
Employer and any Affiliates to record such information and to keep such
information in Participant’s employee file.

French Language Provision.  The parties acknowledge that it is their express
wish that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.

NOTIFICATIONS

Securities Law Information.  Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NASDAQ Global Select Market)

Foreign Asset/Account Reporting Information.  Foreign property, including Shares
and Option, held by a Canadian resident must generally be reported annually on a
Form T1135 (Foreign Income Verification Statement) if the total cost of
Participant’s foreign property exceeds C$100,000 at any time during the
year.  Thus the Option must be reported – generally at a nil cost - if the
C$100,000 cost threshold is exceeded because other foreign property is held by
the employee.  When shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the shares.  The ACB would ordinarily equal the fair market
value of the shares at the time of acquisition, but if the employee owns other
shares of the same company, this ACB may have to be averaged with the ACB of the
other shares.

GERMANY

NOTIFICATIONS

B-4

 

--------------------------------------------------------------------------------

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank).  In case of
payments in connection with securities (including proceeds realized upon the
sale of Shares or the receipt of dividends), the report must be made by the 5th
day of the month following the month in which the payment was received.  The
report must be filed electronically and the form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de), in both German and English.  Participant is responsible for
complying  with the reporting requirements.

GREECE

NOTIFICATIONS

Exchange Control Notification.  If Participant remits funds from Greece to
purchase Shares under the Plan, he or she may need to make a submission to the
bank, which requires the following data: (i) Participant’s name, nationality,
and address; (ii) the purpose of the transaction (i.e., purchase of Shares);
(iii) the country of destination of the funds (i.e., the Untied States); (iv)
the value in foreign exchange and the equivalent in local currency; (v)
Participant’s tax registration number; (vi) Participant’s statement that the
transaction in question is not aimed at legalizing income deriving from criminal
activity; and (vi) any other information the bank may require.  If the amount
being remitted is not more than €50,000, such a submission may not be
required.  In addition, if Participant uses a cashless exercise method to
exercise his or her Option, Participant will not be required to make a
submission to the bank.  

Participant may buy any foreign currency and deposit the same in accounts in his
or her name with any bank operating in Greece.  When the Shares acquired under
the Plan are sold, Participant is not required to convert the foreign exchange
into local currency and Participant can deposit the proceeds in the foreign
currency in Greece or abroad.

 

HONG KONG

TERMS AND CONDITIONS

Sale of Shares.  Shares received at exercise are accepted as a personal
investment.  In the event the Option vests and is exercised within six months of
the Date of Grant, Participant agrees that he or she will not offer to the
public or otherwise dispose of the shares prior to the six-month anniversary of
the Date of Grant.

NOTIFICATIONS

Securities Law Information:  Warning.  The contents of the Agreement, including
this Exhibit B, have not been reviewed by any regulatory authority in Hong
Kong.  Participant should exercise caution in relation to the offer.  If
Participant is in any doubt about any of the contents of the Agreement,
including this Exhibit B, or the Plan, Participant should obtain independent
professional advice. The Option and any Shares issued at exercise of the Option
do not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company or an Affiliate of the Company.  The
Agreement, including this Exhibit B, the Plan, the Notice of Grant, and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong.  The Option
and any related documentation are intended only for the personal use of
Participant and may not be distributed to any other person.  

B-5

 

--------------------------------------------------------------------------------

 

ITALY

TERMS AND CONDITIONS

Method of Payment.  This provision replaces Section 5of the Agreement:

The Exercise Price for the Shares as to which this Option is exercised shall be
paid to the Company throughconsideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan.  The
Company reserves the right to allow additional methods of payment depending on
the development of local law.  

Data Privacy Notice and Consent.  This provision replaces in its entirety
Section A.3 of this Exhibit B:

Participant understands that the Employer, the Company and any Affiliate of the
Company may hold certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, date of
birth, social insurance  or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Affiliate of
the Company, details of the Option or other entitlement to Shares granted,
awarded, canceled, exercised, vested, unvested, or outstanding in Participant’s
favor (“Data”), for the exclusive purpose of implementing, managing and
administering the Plan.

Participant also understands that providing the Employer with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the
Plan.  The Controller of personal data processing is Accuray Incorporated, with
registered offices at 1310 Chesapeake Terrace, Sunnyvale, California 94089,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy.

Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  Participant understands that Data
may also be transferred to the Company’s stock plan service provider or such
other administrator that may be engaged by the Company in the
future.  Participant further understands that the Company and/or any Affiliate
of the Company will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing Participant’s participation in the
Plan, and that the Company and/or any Affiliate of the Company may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom Participant may elect to deposit
any Shares acquired at exercise of the Option.  Such recipients may receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing Participant’s
participation in the Plan.  Participant understands that these recipients may be
located in or outside the European Economic Area, such as in the United States
or elsewhere.  Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

Participant understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.  

B-6

 

--------------------------------------------------------------------------------

 

Furthermore, Participant is aware that Data will not be used for direct
marketing purposes.  In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting Participant’s local human resources
representative.

Plan Document Acknowledgment.  In accepting the grant of the Option, Participant
acknowledges that he or she has received a copy of the Plan and the Agreement
and has reviewed the Plan and the Agreement, including this Exhibit B, in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement, including this Exhibit B.  

Participant acknowledges that he or she has read and specifically and expressly
approves the following sections of the Agreement: Section 3 on Vesting and
Termination; Section 6 on Tax Withholding; Section 20 on Governing Law and
Venue; Section A.1 of this Exhibit B on Nature of Award; Section A.4 of this
Exhibit B on Language; and the Data Privacy Notice and Consent section included
in this Exhibit B.

NOTIFICATIONS

Exchange Control Information.  Italian residents who, at any time during the
fiscal year, hold foreign financial assets (e.g., cash, Shares, etc.) which may
generate income taxable in Italy are required to report such investments or
assets on their annual tax returns or on a special form if no tax return is
due.  The same reporting duties apply to Italian residents who are beneficial
owners of the foreign financial assets pursuant to Italian money laundering
provisions, even if they do not directly hold the foreign asset abroad.

JAPAN

NOTIFICATIONS

Exchange Control Information.  Japanese residents that acquire Shares valued at
more than ¥100,000,000 in a single transaction must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the acquisition of the Shares.

In addition, if a Japanese resident pays more than ¥30,000,000 in a single
transaction for the purchase of Shares when at exercise of an Option, he or she
must file a Payment Report with the Ministry of Finance through the Bank of
Japan within 20 days of the date that the payment is made.  The precise
reporting requirements vary depending on whether or not the relevant payment is
made through a bank in Japan.

Please note that a Payment Report is required independently from a Securities
Acquisition Report; therefore, a Japanese resident must file both a Payment
Report and a Securities Acquisition Report if the total amount that he or she
pays in a single transaction for exercising the Option and purchasing Shares
exceeds ¥100,000,000.

Foreign Asset/Account Reporting Information. Japanese residents are required to
report details of any assets held outside Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding ¥50,000,000.  Such report will be due by March 15 each
year.  Participant is responsible for complying with this reporting obligation
if applicable and Participant should consult his or her personal tax advisor in
this regard.

NETHERLANDS

There are no country-specific provisions.

SINGAPORE

NOTIFICATIONS

Restriction on Sale of Shares.  To the extent Participant sells, offers to sell
or otherwise disposes of Shares acquired under the Plan within six months of the
date of grant, Participant is permitted to dispose of such shares

B-7

 

--------------------------------------------------------------------------------

 

through any designated broker appointed under the Plan, provided the resale of
Shares acquired under the Plan takes place outside Singapore through the
facilities of a stock exchange on which the Shares are listed.  The Company’s
shares are currently listed on the NASDAQ Global Select Market.  

Securities Law Information.  The Option is being made to Participant in reliance
on the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore.  Participant should note that the Option is subject to
section 257 of the SFA, and Participant will not be able to make any subsequent
sale in Singapore, or any offer of such subsequent sale of the Shares underlying
the Option, unless such sale or offer in Singapore is made (i) after six months
from the Date of Grant or (ii) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.

Chief Executive Officer and Director Notification Obligation.  If Participant is
the Chief Executive Officer, or a director, associate director, or shadow
director of the Company’s Singapore Affiliate, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Company’s Singapore Affiliate in
writing when Participant receives an interest (e.g., Option or Shares) in the
Company or any Affiliate of the Company.  In addition, Participant must notify
the Company’s Singapore Affiliate when he or she sells Shares the Company or of
any Affiliate of the Company (including when Participant sells Shares issued
upon exercise of the Option).  These notifications must be made within two days
of acquiring or disposing of any interest in the Company or any Affiliate of the
Company.  In addition, a notification of Participant’s interests in the Company
or any Affiliate of the Company must be made within two days of becoming the
Chief Executive Officer or a director.

SWITZERLAND

NOTIFICATIONS

Securities Law Information.  The Option is not intended to be a public offering
in or from Switzerland.  Neither this document nor any other materials relating
to the offer constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, and their this document nor any
other materials relating to the grant may be publicly distributed or otherwise
made publicly available in Switzerland.  Neither this document nor any other
offering or marketing material relating to the Plan has been or will be filed
with, approved or supervised by any Swiss regulatory authority (in particular,
the Swiss financial Market Supervisory Authority).

UNITED ARAB EMIRATES

NOTIFICATIONS

Securities Law Information.  Participation in the Plan is being offered only to
Employees and Consultants of the Company and its Affiliates, and is in the
nature of providing equity incentives to those providing services in the United
Arab Emirates.  The Plan and the Agreement are intended for distribution only to
such Participants and must not be delivered to, or relied on by, any other
person.  Participant should conduct Participant’s own due diligence on the
securities.  If Participant does not understand the contents of the Plan or the
Agreement, Participant should consult an authorized financial adviser.  The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan, and neither
the Ministry of Economy nor the Dubai Department of Economic Development has
approved the Plan or the Agreement, nor taken any steps to verify the
information set out therein and has any responsibility for such documents.

UNITED KINGDOM

TERMS AND CONDITIONS

Tax Withholding.  This provision supplements Section 6 of the Agreement:

B-8

 

--------------------------------------------------------------------------------

 

If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the end of the U.K. tax year in which the event giving rise to the
liability for income tax (the “Due Date”) occurs, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003,
the amount of any uncollected income tax may constitute a loan owed by
Participant to the Employer, effective on the Due Date.  Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 6 of the Agreement.  

Notwithstanding the foregoing, Participant understands and agrees that if he or
she is a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities Exchange Act of 1934, as amended),
Participant will not be eligible for such a loan to cover the income tax
liability.  In the event that Participant is a director or executive officer and
income tax is not collected from or paid by Participant by the Due Date,
Participant understands that the amount of any uncollected Tax-Related Items may
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable.  Participant understands and
agrees that he or she will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer (as appropriate) for the
value of any employee NICs due on this additional benefit which the Company or
the Employer may recover from Participant by any of the means referred to in
Section 6 of the Agreement.

 

 

B-9

 

--------------------------------------------------------------------------------

 

EXHIBIT C

ACCURAY INCORPORATED

Amended and Restated 2016 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Accuray Incorporated

1310 Chesapeake Terrace

Sunnyvale, CA 94089

 

Attention:  Stock Administration

 

1.Exercise of Option.  Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Accuray Incorporated (the “Company”) under and
pursuant to the Amended and Restatedf 2016 Equity Incentive Plan (the “Plan”)
and the Stock Option Agreement dated ________ (the “Agreement”).  The purchase
price for the Shares will be $_____________, as required by the Agreement.

2.Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

3.Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

4.Rights as Stockholder.  Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option.  The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the Plan.

5.Tax Consultation.  Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

6.Entire Agreement; Governing Law.  The Plan and Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan and the Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

Submitted by:Accepted by:

PURCHASERACCURAY INCORPORATED

 

 

 

SignatureBy

B-10

 

--------------------------------------------------------------------------------

 

 

Print NameIts

Address:

 

 

 

 

 

 

 

Date Received

 

 

 

 

 

 

 

 




B-11

 

--------------------------------------------------------------------------------

 

ACCURAY INCORPORATED

Amended and Restated 2016 EQUITY INCENTIVE PLAN

PERFORMANCE UNIT AGREEMENT

 

Participant must notify the Company by the fifteenth (15th) day of the month
following the Date of Grant if he or she wishes to reject this
Award.  Otherwise, Participant will be deemed to have accepted the Award on the
terms and conditions on which it is offered.

 

Unless otherwise defined herein, the terms defined in the Accuray Incorporated
Amended and Restated 2016 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Performance Unit Agreement (the “Award Agreement”),
which includes the Notice of Grant of Performance Unit Award (the “Notice of
Grant”) and Terms and Conditions of Performance Unit Award, attached hereto as
Exhibit A.

 

NOTICE OF GRANT OF PERFORMANCE UNIT AWARD

Participant Name:

Address:

 

Participant has been granted the right to receive an Award of Performance
Units (“PSUs”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

Grant Number

Date of Grant

Number of PSUs

Vesting Schedule:

 

For purposes of this Award Agreement, the Performance Period shall be the period
commencing on the first day of the Company’s [__] fiscal year and ending on June
30, [__].

Subject to Section 3 of Exhibit A and any acceleration provisions contained in
the Plan or set forth below, the PSUs will vest in accordance with the following
schedule:

[Insert Vesting Schedule]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the PSUs, the PSUs and Participant’s right to
acquire any Shares hereunder will immediately be forfeited and terminated.

 

If Participant does not wish to receive this Award and/or does not consent and
agree to the terms and conditions on which the Award is offered, as set forth in
the Plan and this Award Agreement, including the Terms and Conditions of
Performance Unit Award, attached hereto as Exhibit A, then Participant must
reject the Award by notifying the Company at Accuray Incorporated, Attention
Stock Administration, 1310 Chesapeake Terrace, Sunnyvale, CA 94089 no later than
the fifteenth (15th) day of the month following the Date of Grant, in which case
the Award will be cancelled.  Participant’s failure to notify the Company of his
or her rejection of the Award within this specified period will constitute
Participant’s acceptance of the Award and his or her agreement with all terms
and conditions of the Award, as set forth in the Plan and this Award Agreement,
including the Terms and Conditions of Performance Unit Award, attached hereto as
Exhibit A, all of which are made a part of this document.  

 

Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel, and fully understands
all provisions of the Plan and Award Agreement.  By accepting this Award,
Participant hereby agrees (i) to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and the Award Agreement, (ii) to notify the Company upon

B-12

 

--------------------------------------------------------------------------------

 

any change in the residence address indicated above, and (iii) to the extent
required by Section 7 of Exhibit A, the sale of Shares to cover the Tax-Related
Items (and any associated broker or other fees) and agrees and acknowledges that
Participant may not satisfy them by any means other than such sale of Shares,
unless required to do so by the Administrator or pursuant to the Administrator’s
express written consent.

 

Accuray Incorporated:

By:

  

Title:

 

 

 




B-13

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF PERFORMANCE UNIT AWARD

1.Grant.  The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of PSUs, subject to all of the
terms and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 21(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.

2.Company’s Obligation to Pay.  Each PSU represents the right to receive a Share
on the date it vests.  Unless and until the PSUs will have vested in the manner
set forth in Sections 3 or 4, Participant will have no right to payment of any
such PSUs.  Prior to actual payment of any vested PSUs, such PSUs will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company.  Any PSUs that vest in accordance with Sections 3
or 4 will be paid to Participant (or in the event of Participant’s death, to his
or her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section 7.  Subject to the
provisions of Section 4, such vested PSUs shall be paid in whole Shares as soon
as practicable after vesting, but in each such case within the period sixty (60)
days following the vesting date.  In no event will Participant be permitted,
directly or indirectly, to specify the taxable year of the payment of any PSUs
payable under this Award Agreement.

3.Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the PSUs awarded by this Award Agreement will vest in accordance with the
vesting provisions set forth in the Notice of Grant; provided, however, that (i)
if a Vesting Date falls on a day upon which the U.S. national securities markets
are not open for trading, such Vesting Date shall be delayed until the next
trading day, and (ii) if a Vesting Date falls on December 31, such Vesting Date
shall be delayed until the next trading day such that the Vesting Date, any sale
to cover taxes, and applicable tax reporting all occur in the same calendar
year.  PSUs scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in accordance with any of the provisions of this
Award Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.

4.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested PSUs at any time, subject to the terms of the Plan.  If so
accelerated, such PSUs will be considered as having vested as of the date
specified by the Administrator.  The payment of Shares vesting pursuant to this
Section 4 shall in all cases be paid at a time or in a manner that is exempt
from, or complies with, Section 409A.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the PSUs
is accelerated in connection with Participant’s termination as a Service
Provider (provided that such termination is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such termination as a Service Provider and (y) the
payment of such accelerated PSUs will result in the imposition of additional tax
under Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated PSUs will not be made until the date six (6) months and one (1)
day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the PSUs will be paid in Shares to Participant’s estate as soon
as practicable following his or her death. It is the intent of this Award
Agreement that it and all payments and benefits hereunder be exempt from, or
comply with, the requirements of Section 409A so that none of the PSUs provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply.  Each payment payable under this Award
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).  For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

B-14

 

--------------------------------------------------------------------------------

 

5.Forfeiture upon Termination of Status as a Service Provider.  Notwithstanding
any contrary provision of this Award Agreement, the balance of the PSUs that
have not vested as of the time of Participant’s termination as a Service
Provider for any or no reason and Participant’s right to acquire any Shares
hereunder will immediately be forfeited and terminated.

6.Death of Participant.  Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (i) written notice of his or her status as transferee,
and (ii) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7.Withholding of Taxes.  

(a)Participant’s Responsibility; Company’s Obligation to Deliver Certificates.
Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax‑related items related to Participant’s participation in
the Plan and legally applicable to Participant or deemed by the Company or the
Employer in its discretion to be an appropriate charge to Participant even if
legally applicable to the Company or the Employer (“Tax-Related Items”), is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer.  Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the
Tax-Related Items. Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or settlement of the PSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Award to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.  

(b)Tax Withholding Arrangements. Prior to any relevant taxable or tax
withholding event, as applicable, Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, by Participant’s acceptance of the Award,
Participant authorizes and directs the Company and any brokerage firm determined
acceptable to the Company to sell on Participant’s behalf a whole number of
shares from those Shares issued to Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items.  By accepting this Award, Participant expressly consents to
the sale of Shares to cover Tax-Related Items and agrees and acknowledges that
Participant may not satisfy them by any means other than such sale of Shares,
unless required to do so by the Administrator or pursuant to the Administrator’s
express consent.  In the event that such withholding by sale of Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, Participant authorizes the Company or its respective
agents to satisfy the obligations with regard to all Tax-Related Items by (i) 
delivery of already vested and owned Shares having a fair market value equal to
the amount required to be withheld, (ii) withholding otherwise deliverable
Shares having a value equal to the amount required to be withheld, (iii) cash
payment, (iv) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer, or (v) such other means
as the Administrator deems appropriate.

 

Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested PSUs, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the

B-15

 

--------------------------------------------------------------------------------

 

Tax-Related Items.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

8.Restrictions on Resale.  Participant agrees not to sell any PSU Shares at a
time when Applicable Laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale.  This restriction will apply as long as
Participant’s status as a Service Provider continues and for such period of time
after the termination of Participant’s status as a Service Provider as the
Company may specify.

9.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

10.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PERFORMANCE UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE UNITS OR ACQUIRING
SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

11.Adjustments.  In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of unvested PSUs awarded to Participant
under this Award Agreement will be adjusted in accordance with the Plan.

12.Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Accuray
Incorporated, 1310 Chesapeake Terrace, Sunnyvale, California 94089, Attn: Stock
Administration, or at such other address as the Company may hereafter designate
in writing.

13.Award is Not Transferable.  Except to the limited extent provided in
Section 6, this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this Award, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this Award and the rights and privileges conferred hereby immediately will
become null and void.  Participant may, however, dispose of this Award in
Participant’s will or through a beneficiary designation.

14.Binding Agreement.  Subject to the limitation on the transferability of this
Award contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

B-16

 

--------------------------------------------------------------------------------

 

15.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state, federal or foreign law or securities exchange
and to obtain any such consent or approval of any such governmental authority or
securities exchange.  

16.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.  Capitalized terms used and not defined in this Award
Agreement will have the meaning set forth in the Plan.

17.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any PSUs have vested).  All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons.  No member of the Administrator will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Award Agreement.

18.Electronic Delivery.  Participant agrees that the Company may deliver by
electronic means all documents relating to the Plan, the PSUs, or future
performance units that may be awarded under the Plan (including, without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
request Participant’s consent to participate in the Plan by electronic
means.  Participant also agrees that the Company may deliver these documents by
posting them on a web site maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a web site,
it will notify Participant by electronic means.

19.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20.Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

21.Modifications to the Award Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of PSUs.

22.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of PSUs
under the Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

B-17

 

--------------------------------------------------------------------------------

 

23.Governing Law and Venue.  This Award Agreement will be governed by the laws
of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
PSUs or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of PSUs is made and/or to be performed.

24.Additional Terms for Non-U.S. Participants.  Notwithstanding any provisions
in this Award Agreement, for Participants outside the United States, this Award
of PSUs shall be subject to the additional terms and conditions set forth in
Exhibit B to this Award Agreement, including any additional terms and conditions
for Participant’s country.  Moreover, if Participant relocates to one of the
countries included in Exhibit B, the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law with respect to the issuance or sale of shares or to
facilitate the administration of the Plan.  Exhibit B constitutes part of this
Award Agreement.

25.Waiver.  Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by me or any other Participant of the Plan.

 

 

 

 

 




B-18

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TERMS AND CONDITIONS FOR INTERNATIONAL AWARDS

 

This Exhibit B includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant under the Plan.  Further, this
Exhibit B includes additional terms and conditions that govern the Restricted
Stock Units if Participant resides in one of the countries listed below.  

 

NOTIFICATIONS

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to participation
in the Plan.  The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of June 2016.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information in this Exhibit B as the
only source of information relating to the consequences of his or her
participation in the Plan because the notification information may be out of
date at the time the Restricted Stock Units vest or Participant sells Shares
acquired under the Plan.

 

In addition, the notification information contained herein is general in nature
and may not apply to Participant’s particular situation, and the Company is not
in a position to assure Participant of a particular result.  Accordingly,
Participant should seek appropriate professional advice as to how the relevant
laws in his or her country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers employment and/or residency
to another country after the Restricted Stock Units are granted to Participant,
or is considered a resident of another country for local law purposes, the
information contained herein may not be applicable to Participant.

 

A.ADDITIONAL TERMS AND CONDITIONS

 

1.Nature of Award.  In accepting this Award of Restricted Stock Units,
Participant acknowledges, understands and agrees to the following:

 

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b)the grant of this Award of Restricted Stock Units is exceptional, voluntary
and occasional and does not create any contractual or other right to receive
future awards of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been granted in the past;

 

(c)all decisions with respect to future Restricted Stock Unit awards, if any,
will be at the sole discretion of the Company;

 

(d)the Restricted Stock Unit grant and Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming or amending
an employment or service contract with the Company and shall not interfere with
the ability of the Employer to terminate Participant’s employment or service
relationship (if any) at any time;

 

(e)Participant is voluntarily participating in the Plan;

 

(f)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are extraordinary items that are outside the scope of Participant’s
employment or service contract, if any;

 

(g)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the

B-19

 

--------------------------------------------------------------------------------

 

income and value of the same, are not intended to replace any pension rights or
compensation;

 

(h)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of
Participant’s employment or other service relationship by the Company or the
Employer (for any reason whatsoever and whether or not later found to be invalid
or in breach of any employment laws in the jurisdiction where Participant is
employed or the terms of any employment or service agreement, if any), and in
consideration of the grant of this Award of Restricted Stock Units, Participant
agrees not to institute any claim against the Company or the Employer or any of
the other Affiliates of the Company;

 

(k)unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of the
same, are not granted as consideration for, or in connection with, the service
Participant may provide as a director of an Affiliate of the Company;

 

(l)in the event of Participant’s termination as a Service Provider (whether or
not in breach of any employment law in the country where Participant resides,
even if otherwise applicable to Participant’s employment benefits from the
Employer, and whether or not later found to be invalid), Participant’s right to
vest in the Restricted Stock Units under the Plan, if any, will terminate
effective as of the date that Participant is no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of this
Award of Restricted Stock Units; and

 

(m)neither the Company, the Employer nor any other Affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of the
Restricted Stock Units or any amounts due to Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement.

 

2.No Advice Regarding Award.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the underlying Shares.  Participant understands and agrees that Participant
should to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

 

3.Data Privacy.  Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer, the
Company and its other Affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan
(“Data”).  

 

Participant understands that Data will be transferred to a plan broker or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation,

B-20

 

--------------------------------------------------------------------------------

 

administration, and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative.  Participant authorizes the Company, the broker, and
any other possible recipients that may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan.  Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan.  Participant understands that if he or she resides
outside the United States he or she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or
her  employment status or service with the Employer will not be affected; the
only consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant Restricted Stock Units or other
equity awards or administer or maintain such awards.  Therefore, Participant
understands that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan.   For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

 

4.Language.  If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English, and
if the meaning of the translated version is different than the English version,
the English version will control.

 

5.Imposition of Other Requirements.The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Units, and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law with respect to the issuance or sale of shares or to facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

6.Insider Trading Notification.  Participant acknowledges that, depending on his
or her country, Participant may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
shares or rights to shares (e.g., Restricted Stock Units) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country).  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy.  Participant acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and Participant should speak to his or her
personal advisor on this matter.

 

7.Foreign Asset/Account Reporting Notification.  Participant understands that
his or her country may have certain exchange control and/or foreign
asset/account reporting requirements which may affect Participant’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Share) in a brokerage or bank account outside of Participant’s
country.  Participant may be required to report such accounts, assets or
transactions to the tax or other authorities in Participant’s
country.  Participant acknowledges that it is his or her responsibility to
comply with any applicable regulations, and Participant should speak to his or
her personal advisor on this matter.

 

B.COUNTRY-SPECIFIC TERMS, CONDITIONS AND NOTIFICATIONS

 

BELGIUM

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information.  Participant is required to report
any securities (e.g., Shares acquired under the Plan) held or bank accounts
opened (including brokerage accounts) opened and maintained outside Belgium

B-21

 

--------------------------------------------------------------------------------

 

on his or her annual tax return.  In a separate report, Participant will be
required to provide the National Bank of Belgium with certain details regarding
such foreign accounts (including the account number, bank name and country in
which any such account was opened).  This report, as well as information on how
to complete it, can be found on the website of the National Bank of Belgium.

 

CANADA

 

TERMS AND CONDITIONS

 

Form of Settlement.  If Participant is resident in Canada, Restricted Stock
Units will be settled in Shares only.  In no event will any Restricted Stock
Units be settled in cash, notwithstanding any discretion contained in the Plan
to the contrary.

 

Termination of Employment.  This provision replaces Section A.1(l) of this
Exhibit B:

For purposes of the Restricted Stock Units, in the event of Participant’s
termination as a Service Provider (whether or not in breach of any employment
law in the country where Participant resides, even if otherwise applicable to
Participant’s employment benefits from the Employer, and whether or not later
found to be invalid), Participant’s right to vest in the Restricted Stock Units
under the Plan, if any, will terminate effective as of the date that is the
earliest of (i) the date that Participant’s employment with the Company, the
Employer or any other Affiliate is terminated; (ii) the date Participant
receives notice of termination of employment from the Company or the Employer
(regardless of any notice period or period of pay in lieu of such notice
required under Canadian employment law including, but not limited to, statutory
law, regulatory law and/or common law); and (iii) the date Participant is no
longer actively providing services to the Company or the Employer.  The
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing services to the Employer.  

 

The following Terms and Conditions apply if Participant is a resident of Quebec:

Authorization to Release and Transfer Necessary Personal Information.  This
provision supplements Section A.3 of this Exhibit B:

Participant hereby authorizes the Company (including its Affiliates), the
Employer and the Company’s representatives to discuss with and obtain all
relevant information from all personnel, professional or not, involved in the
administration and operation of the Plan.  Participant further authorizes the
Company, any Affiliates, and any stock plan service provider that may be
selected by the Company to assist with the Plan to disclose and discuss the Plan
with their respective advisors.  Participant further authorizes the Company, the
Employer and any Affiliates to record such information and to keep such
information in Participant’s employee file.

French Language Provision.  The parties acknowledge that it is their express
wish that this Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Award Agreement”), ainsi que de tous documents exécutés, avis
donnés et procedures judiciaries intentées, directement ou indirectement,
relativement à la présente convention.

NOTIFICATIONS

Securities Law Information.  Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NASDAQ Global Select Market)

 

Foreign Asset/Account Reporting Information.  Foreign property,
including  Shares and Restricted Stock Units, held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of Participant’s foreign property exceeds C$100,000
at any time during the year.  Thus Restricted Stock Units must be reported –
generally at a nil cost - if the C$100,000 cost threshold is exceeded because
other

B-22

 

--------------------------------------------------------------------------------

 

foreign property is held by the employee.  When shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the shares.  The ACB would
ordinarily equal the fair market value of the shares at the time of acquisition,
but if the employee owns other shares of the same company, this ACB may have to
be averaged with the ACB of the other shares.

 

GERMANY

 

NOTIFICATIONS

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank).  In case of
payments in connection with securities (including proceeds realized upon the
sale of Shares or the receipt of dividends), the report must be made by the 5th
day of the month following the month in which the payment was received.  The
report must be filed electronically and the form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de), in both German and English.  Participant is responsible for
complying  with the reporting requirements.

 

GREECE

 

There are no country-specific provisions.

 

 

 

HONG KONG

 

TERMS AND CONDITIONS

 

Sale of Shares.  Shares received at vesting are accepted as a personal
investment.  In the event the Restricted Stock Units vest within six months of
the Date of Grant, Participant agrees that he or she will not offer to the
public or otherwise dispose of the shares prior to the six-month anniversary of
the Date of Grant.

 

Form of Settlement.  The Award of Restricted Stock Units will be settled in
Shares only.  In no event will any Restricted Stock Units be settled in cash,
notwithstanding any discretion contained in the Plan to the contrary.

 

NOTIFICATIONS

Securities Law Information:  Warning.  The contents of the Award Agreement,
including this Exhibit B, have not been reviewed by any regulatory authority in
Hong Kong.  Participant should exercise caution in relation to the offer.  If
Participant is in any doubt about any of the contents of the Award Agreement,
including this Exhibit B, or the Plan, Participant should obtain independent
professional advice. The Restricted Stock Units and any Shares issued at vesting
of the Restricted Stock Units do not constitute a public offering of securities
under Hong Kong law and are available only to employees of the Company or an
Affiliate of the Company.  The Award Agreement, including this Exhibit B, the
Plan, the Notice of Grant, and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong.  The Restricted Stock Units and any related
documentation are intended only for the personal use of Participant and may not
be distributed to any other person.  

 

ITALY

 

TERMS AND CONDITIONS

 

Data Privacy Notice and Consent.  This provision replaces in its entirety
Section A.3 of this Exhibit B:

 

Participant understands that the Employer, the Company and any Affiliate of the
Company may hold certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, date of
birth, social insurance  or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Affiliate of
the Company, details of all Restricted Stock Units

B-23

 

--------------------------------------------------------------------------------

 

or other entitlement to Shares granted, awarded, canceled, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, managing and administering the Plan.

 

Participant also understands that providing the Employer with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the
Plan.  The Controller of personal data processing is Accuray Incorporated, with
registered offices at 1310 Chesapeake Terrace, Sunnyvale, California 94089,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy.

 

Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  Participant understands that Data
may also be transferred to the Company’s stock plan service provider or such
other administrator that may be engaged by the Company in the
future.  Participant further understands that the Company and/or any Affiliate
of the Company will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing Participant’s participation in the
Plan, and that the Company and/or any Affiliate of the Company may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom Participant may elect to deposit
any Shares acquired at  vesting of the Restricted Stock Units.  Such recipients
may receive, possess, use, retain, and transfer Data in electronic or other
form, for the purposes of implementing, administering, and managing
Participant’s participation in the Plan.  Participant understands that these
recipients may be located in or outside the European Economic Area, such as in
the United States or elsewhere.  Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.

 

Participant understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.  

 

Furthermore, Participant is aware that Data will not be used for direct
marketing purposes.  In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting Participant’s local human resources
representative.

 

Plan Document Acknowledgment.  In accepting the grant of the Restricted Stock
Units, Participant acknowledges that he or she has received a copy of the Plan
and the Award Agreement and has reviewed the Plan and the Award Agreement,
including this Exhibit B, in their entirety and fully understands and accepts
all provisions of the Plan and the Award Agreement, including this Exhibit B.  

 

Participant acknowledges that he or she has read and specifically and expressly
approves the following sections of the Award Agreement: Section 3 on Vesting and
Termination; Section 7 on Tax Withholding; Section 23 on Governing Law and
Venue; Section A.1 of this Exhibit B on Nature of Award; Section A.4 of this
Exhibit B on Language; and the Data Privacy Notice and Consent section included
in this Exhibit B.

 

NOTIFICATIONS

 

Exchange Control Information.  Italian residents who, at any time during the
fiscal year, hold foreign financial assets (e.g., cash, Shares, etc.) which may
generate income taxable in Italy are required to report such investments or
assets

B-24

 

--------------------------------------------------------------------------------

 

on their annual tax returns or on a special form if no tax return is due.  The
same reporting duties apply to Italian residents who are beneficial owners of
the foreign financial assets pursuant to Italian money laundering provisions,
even if they do not directly hold the foreign asset abroad.

 

JAPAN

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information. Japanese residents are required to
report details of any assets held outside Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding ¥50,000,000.  Such report will be due by March 15 each
year.  Participant is responsible for complying with this reporting obligation
if applicable and Participant should consult his or her personal tax advisor in
this regard.

 

NETHERLANDS

 

There are no country-specific provisions.

 

SINGAPORE

 

NOTIFICATIONS

 

Restriction on Sale of Shares.  To the extent Participant sells, offers to sell
or otherwise disposes of Shares acquired under the Plan within six months of the
date of grant, Participant is permitted to dispose of such shares through any
designated broker appointed under the Plan, provided the resale of Shares
acquired under the Plan takes place outside Singapore through the facilities of
a stock exchange on which the Shares are listed.  The Company’s shares are
currently listed on the NASDAQ Global Select Market.  

 

Securities Law Information.  The Award of Restricted Stock Units is being made
to Participant in reliance on the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).  The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.  Participant should note
that the Award of Restricted Stock Units is subject to section 257 of the SFA,
and Participant will not be able to make any subsequent sale in Singapore, or
any offer of such subsequent sale of the Shares underlying the Restricted Stock
Units, unless such sale or offer in Singapore is made (i) after six months from
the Date of Grant or (ii) pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.

 

Chief Executive Officer and Director Notification Obligation.  If Participant is
the Chief Executive Officer, or a director, associate director, or shadow
director of the Company’s Singapore Affiliate, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Company’s Singapore Affiliate in
writing when Participant receives an interest (e.g., Restricted Stock Units or
Shares) in the Company or any Affiliate of the Company.  In addition,
Participant must notify the Company’s Singapore Affiliate when he or she sells
Shares the Company or of any Affiliate of the Company (including when
Participant sells Shares issued upon vesting of the Restricted Stock
Units).  These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any Affiliate of the Company.  In
addition, a notification of Participant’s interests in the Company or any
Affiliate of the Company must be made within two days of becoming the Chief
Executive Officer or a director.

 

SWITZERLAND

 

NOTIFICATIONS

 

Securities Law Information.  The Award of Restricted Stock Units is not intended
to be a public offering in or from Switzerland.  Neither this document nor any
other materials relating to the offer constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and their
this document nor any other materials relating to the grant may be publicly
distributed or otherwise made publicly available in Switzerland.  Neither this

B-25

 

--------------------------------------------------------------------------------

 

document nor any other offering or marketing material relating to the Plan has
been or will be filed with, approved or supervised by any Swiss regulatory
authority (in particular, the Swiss financial Market Supervisory Authority).

 

UNITED ARAB EMIRATES

 

NOTIFICATIONS

 

Securities Law Information.  Participation in the Plan is being offered only to
Employees and Consultants of the Company and its Affiliates, and is in the
nature of providing equity incentives to those providing services in the United
Arab Emirates.  The Plan and the Award Agreement are intended for distribution
only to such Participants and must not be delivered to, or relied on by, any
other person.  Participant should conduct Participant’s own due diligence on the
securities.  If Participant does not understand the contents of the Plan or the
Award Agreement, Participant should consult an authorized financial
adviser.  The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan, and neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved the Plan or the Award Agreement, nor taken any steps to
verify the information set out therein and has any responsibility for such
documents.

 

UNITED KINGDOM

 

TERMS AND CONDITIONS

 

Tax Withholding.  This provision supplements Section 7 of the Award Agreement:

 

If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the end of the U.K. tax year in which the event giving rise to the
liability for income tax (the “Due Date”) occurs, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003,
the amount of any uncollected income tax may constitute a loan owed by
Participant to the Employer, effective on the Due Date.  Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 7 of the Award Agreement.  

 

Notwithstanding the foregoing, Participant understands and agrees that if he or
she is a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities Exchange Act of 1934, as amended),
Participant will not be eligible for such a loan to cover the income tax
liability.  In the event that Participant is a director or executive officer and
income tax is not collected from or paid by Participant by the Due Date,
Participant understands that the amount of any uncollected Tax-Related Items may
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable.  Participant understands and
agrees that he or she will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer (as appropriate) for the
value of any employee NICs due on this additional benefit which the Company or
the Employer may recover from Participant by any of the means referred to in
Section 7 of the Award Agreement.

 




B-26

 

--------------------------------------------------------------------------------

 

ACCURAY INCORPORATED

AMENDED & RESTATED 2016 EQUITY INCENTIVE PLAN

PERFORMANCE UNIT AGREEMENT FOR FY17 MSU PROGRAM

 

Participant must notify the Company within one (1) month following the Date of
Grant if he or she wishes to reject this Award.  Otherwise, Participant will be
deemed to have accepted the Award on the terms and conditions on which it is
offered.

Unless otherwise defined herein, the terms defined in the Accuray Incorporated
2016 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Performance Unit Agreement (the “Award Agreement”), which includes the
Notice of Grant of Performance Unit Award (the “Notice of Grant”) and Terms and
Conditions of Performance Unit Award, attached hereto as Exhibit A.

 

NOTICE OF GRANT OF PERFORMANCE UNIT AWARD

Participant Name:

Address:

Participant has been granted the right to receive an Award of market-based
Performance Units (“MSUs”), subject to the terms and conditions of the Plan and
this Award Agreement, as follows:

Grant Number

Date of Grant

Target Award

Maximum Award(up to a maximum of 150% of the Target Award)

Vesting Schedule:

The Performance Periods for this Award shall be as follows: the “First
Performance Period” shall be the period commencing on November 1, 2016 and
ending on October 31, 2018, and the “Second Performance Period” shall be the
period commencing on November 1, 2016 and ending on October 31, 2019.

For purposes of this Award Agreement, the “Benchmark” shall mean the Russell
2000 Index.  “Benchmark Performance” shall mean the total return of the
Benchmark for the relevant Performance Period.  The total return of the
Benchmark shall be calculated as follows: the average closing price for the last
three (3) months of the Performance Period (i.e., August 1 – October 31 of the
applicable calendar year) (“Ending Quarter”) minus the average closing price for
the three months preceding the first day of the Performance Period (i.e., August
1 – October 31 of the applicable calendar year) (“Beginning Quarter”) divided by
the average closing price for the Beginning Quarter.

 

•

Sample calculation of Benchmark Performance:

 

o

Ending Quarter average closing price of 690 – Beginning Quarter average closing
price of 600 / Beginning Quarter average closing price of 600 = Benchmark
Performance of 15%

For purposes of this Award Agreement, “Company Performance” shall mean the total
shareholder return (“TSR”) of the Common Stock for the relevant Performance
Period.  The TSR shall be calculated as follows: the average closing price for
the Beginning Quarter minus the average closing price for the Ending Quarter
plus any dividends paid, divided by the average closing price for the Beginning
Quarter.

 

•

Sample calculation of Company Performance, assuming no dividends are paid:

 

o

Ending Quarter average closing price of $9 – Beginning Quarter average closing
price of $6 /

B-27

 

--------------------------------------------------------------------------------

 

 

Beginning Quarter average closing price of $6 = Company Performance of 50%

For purposes of this Award Agreement, “Vesting Date” shall mean the date on
which the Administrator certifies the Company Performance for the relevant
Performance Period.  Such certification date shall occur not later than sixty
(60) days following the end of any Performance Period, unless otherwise
specified by the Change in Control provisions below.  The Target Award shall be
divided into two equal tranches, with one tranche assigned to each Performance
Period.  For each tranche, the actual number of MSUs that will vest will be
determined by the Administrator based on the Company Performance for the
applicable Performance Period relative to the Benchmark Performance for the
applicable Performance Period and will range from 0% to 150% of the portion of
the Target Award allocated to such tranche.

For purposes of this Award Agreement, “Target Performance” shall mean the
Benchmark Performance.  For each tranche, vesting of the entire portion of the
Target Award allocated to such tranche requires the Company Performance for the
applicable Performance Period to be equal to the Target Performance for the
applicable Performance Period.  If the Company Performance for the Performance
Period (a) is a percentage that is less than or equal to zero and (b) exceeds
the Target Performance for the Performance Period, then 100% of the Target Award
allocated to such tranche will vest.  If the Company Performance for the
Performance Period (a) is a percentage greater than zero and (b) exceeds the
Target Performance for the Performance Period, then (y) an above-target number
of MSUs in the tranche will vest, up to a maximum of 150% of the portion of the
Target Award allocated to the tranche (the “Maximum Award”) and (z) a multiple
of two (2) will be applied to the percentage points by which Company Performance
for the Performance Period exceeds Target Performance for the Performance Period
to calculate the exact number of MSUs in the tranche that vest.  If Company
Performance for the Performance Period is less than the Target Performance for
the Performance Period, a multiple of three (3) will be applied to the
percentage points by which Company Performance for the Performance Period trails
the Target Performance for the Performance Period to calculate the exact number
of MSUs in the tranche that vest.

The following are sample calculations for the First Performance Period:

 

•

Example of Company Performance that is less than or equal to zero and exceeds
the Target Performance:

 

o

For the First Performance Period, Company Performance is -10%, Benchmark
Performance is -15%, and Target Performance is -15%.

 

o

(Company Performance of -10% – Target Performance of -15%) = 5%

 

o

100% x Target Award = MSUs vested

 

o

The Target Award of MSUs for the First Performance Period is 500, 500 MSUs (100%
x 500) will vest for the first Performance Period.

 

•

Example of Company Performance that is greater than zero and exceeds the Target
Performance:

 

o

For the First Performance Period, Company Performance is 40%, Benchmark
Performance is 15%, and Target Performance is 15%.

 

o

(Company Performance of 40% – Target Performance of 15%) = 25%

 

o

(25% x multiple of 2) + 100% of Target Award = 150%

 

o

150% x Target Award = MSUs vested

 

o

The Target Award of MSUs for the First Performance Period is 500.  The Maximum
Award of 750 MSUs for the first Performance Period (150% x 500) will vest.

 

•

Example of Company Performance at Target Performance:

 

o

For the First Performance Period, Company Performance is 15%, Benchmark
Performance is 15%, and Target Performance is 15%.

 

o

(Company Performance of 15% – Target Performance of 15%) = 0%

 

o

0% + 100% of Target Award = 100%

 

o

100% x Target Award = MSUs vested

 

o

If the Target Award of MSUs for the First Performance Period is 500, 500 MSUs
(100% x 500) will vest for the first Performance Period.

B-28

 

--------------------------------------------------------------------------------

 

 

•

Example of Company Performance missing the Target Performance:

 

o

For the First Performance Period, Company Performance is 10%, Benchmark
Performance is 15%, and Target Performance is 15%.

 

o

(Company Performance of 10% – Target Performance of 15%) = -5%

 

o

(-5% x multiple of 3) + 100% of Target Award = 85%

 

o

85% x Target Award = MSUs vested

 

o

If the Target Award of MSUs for the First Performance Period is 500, 425 MSUs
(85% x 500) will vest for the first Performance Period.

If all the MSUs allocated to the First Performance Period do not vest during the
First Performance Period, the unvested MSUs in the tranche covered by the First
Performance Period shall be forfeited.  Unvested MSUs from the First Performance
Period may not be carried over to the Second Performance Period.  The number of
MSUs that vest pursuant to the above calculations shall be rounded to the
nearest whole number of MSUs.

In the event of a Change in Control, each Performance Period shall be deemed to
end upon the closing of the Change in Control (the “Closing”).  The price of the
Common Stock upon such Closing will be used for the measurement of Company
Performance when calculating whether any MSUs will be eligible to vest.  Once it
has been determined that there will be MSUs that are eligible to vest, the
number of MSUs that are eligible to vest for each Performance Period will be
calculated.  For each Performance Period, a prorated number (determined by
multiplying (x) the number of number of MSUs eligible to vest by (y) the
fraction obtained by dividing (A) the number of days elapsed from the beginning
of the Performance Period to the date of the Closing by (B) the number of days
in the originally scheduled Performance Period, and rounded to the nearest whole
number of MSUs) of the MSUs that have become eligible to vest will vest
immediately prior to and contingent upon the Change in Control.  The remaining
MSUs that are eligible to vest will vest in equal monthly installments over the
period from the date of the Closing through the date the Performance Period was
originally scheduled to end, subject to Participant’s continued status as a
Service Provider.  

 

•

Example of Change in Control calculation assuming an October 31, 2017 Change in
Control closing date:

 

o

Company Performance is calculated to be 40% upon closing.

 

o

Benchmark Performance is calculated to be 15% upon closing.

 

o

Target Performance is 15% (or Benchmark Performance).

 

o

(Company Performance of 40% – Target Performance of 15%) = 25%

 

o

(25% x multiple of 2) + 100% of Target Award = 150%

 

o

150% x Target Award for each Performance Period.  If the Target Award of MSUs is
1000, 750 MSUs will be eligible to vest for each Performance Period.

 

o

Half of the originally scheduled First Performance Period has elapsed, so half
of the 750 MSUs eligible to vest for the First Performance Period (375 MSUs)
will vest immediately upon the Closing.  The remaining half (375 MSUs) will
continue to vest monthly for the remainder of the originally scheduled First
Performance Period, subject to Participant’s continued status as a Service
Provider.

 

o

One-third of the originally scheduled Second Performance Period has elapsed, so
one-third of the 750 MSUs allocated to the Second Performance Period (250 MSUs)
will vest immediately upon the Closing.  The remaining two-thirds (500 MSUs)
will continue to vest monthly for the remainder of the originally scheduled
Second Performance Period, subject to Participant’s continued status as a
Service Provider.

 

The above shall apply unless the Award is vested earlier in accordance with the
terms of any change in control agreement, retention agreement, or employment
agreement between Participant and the Company.  For purposes of clarity, MSUs
that are converted to time-based vesting as a result of a Change in Control
shall be treated as Restricted Stock Units for all purposes of the Plan and any
change in control agreement, retention agreement, or employment agreement
between Participant and the Company.

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the MSUs, the MSUs and Participant’s right to
acquire any Shares hereunder will immediately be forfeited and terminated.

B-29

 

--------------------------------------------------------------------------------

 

 

If Participant does not wish to receive this Award and/or does not consent and
agree to the terms and conditions on which the Award is offered, as set forth in
the Plan and this Award Agreement, including the Terms and Conditions of
Performance Unit Award, attached hereto as Exhibit A, then Participant must
reject the Award by notifying the Company at Accuray Incorporated, Attention
Stock Administration, 1310 Chesapeake Terrace, Sunnyvale, CA 94089 no later than
one (1) month following the Date of Grant, in which case the Award will be
cancelled.  Participant’s failure to notify the Company of his or her rejection
of the Award within this specified period will constitute Participant’s
acceptance of the Award and his or her agreement with all terms and conditions
of the Award, as set forth in the Plan and this Award Agreement, including the
Terms and Conditions of Performance Unit Award, attached hereto as Exhibit A,
all of which are made a part of this document.  

 

Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel, and fully understands
all provisions of the Plan and Award Agreement.  By accepting this Award,
Participant hereby agrees (i) to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and the Award Agreement, (ii) to notify the Company upon any change in
the residence address indicated above, and (iii) to the extent required by
Section 7 of Exhibit A, the sale of Shares to cover the Tax-Related Items (and
any associated broker or other fees) and agrees and acknowledges that
Participant may not satisfy them by any means other than such sale of Shares,
unless required to do so by the Administrator or pursuant to the Administrator’s
express written consent.

 

ACCURAY INCORPORATED:

By:

  

Title:

 




B-30

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF PERFORMANCE UNIT AWARD

1.Grant.  The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of MSUs, subject to all of the
terms and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 21(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.

2.Company’s Obligation to Pay.  Each MSU represents the right to receive a Share
on the date it vests.  Unless and until the MSUs will have vested in the manner
set forth in Sections 3 or 4, Participant will have no right to payment of any
such MSUs.  Prior to actual payment of any vested MSUs, such MSUs will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company.  Any MSUs that vest in accordance with Sections 3
or 4 will be paid to Participant (or in the event of Participant’s death, to his
or her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section 7.  Subject to the
provisions of Section 4, such vested MSUs shall be paid in whole Shares as soon
as practicable after vesting, but in each such case within the period sixty (60)
days following the vesting date.  In no event will Participant be permitted,
directly or indirectly, to specify the taxable year of the payment of any MSUs
payable under this Award Agreement.

3.Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the MSUs awarded by this Award Agreement will vest in accordance with the
vesting provisions set forth in the Notice of Grant; provided, however, that (i)
if a Vesting Date falls on a day upon which the U.S. national securities markets
are not open for trading, such Vesting Date shall be delayed until the next
trading day, and (ii) if a Vesting Date falls on December 31, such Vesting Date
shall be delayed until the next trading day such that the Vesting Date, any sale
to cover taxes, and applicable tax reporting all occur in the same calendar
year.  MSUs scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in accordance with any of the provisions of this
Award Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.

4.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested MSUs at any time, subject to the terms of the Plan.  If so
accelerated, such MSUs will be considered as having vested as of the date
specified by the Administrator.  The payment of Shares vesting pursuant to this
Section 4 shall in all cases be paid at a time or in a manner that is exempt
from, or complies with, Section 409A.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the MSUs
is accelerated in connection with Participant’s termination as a Service
Provider (provided that such termination is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such termination as a Service Provider and (y) the
payment of such accelerated MSUs will result in the imposition of additional tax
under Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated MSUs will not be made until the date six (6) months and one (1)
day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the MSUs will be paid in Shares to Participant’s estate as soon
as practicable following his or her death.  It is the intent of this Award
Agreement that it and all payments and benefits hereunder be exempt from, or
comply with, the requirements of Section 409A so that none of the MSUs provided
under this Award Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply.  Each payment payable under this Award
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).  For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

5.Forfeiture upon Termination of Status as a Service Provider.  Notwithstanding
any contrary

B-31

 

--------------------------------------------------------------------------------

 

provision of this Award Agreement, the balance of the MSUs that have not vested
as of the time of Participant’s termination as a Service Provider for any or no
reason and Participant’s right to acquire any Shares hereunder will immediately
be forfeited and terminated.

6.Death of Participant.  Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (i) written notice of his or her status as transferee,
and (ii) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7.Withholding of Taxes.

(a)Participant’s Responsibility; Company’s Obligation to Deliver Certificates.
Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant or deemed by the Company or the
Employer in its discretion to be an appropriate charge to Participant even if
legally applicable to the Company or the Employer (“Tax-Related Items”), is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer.  Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the
Tax-Related Items. Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or settlement of the MSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Award to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.  

(b)Tax Withholding Arrangements. Prior to any relevant taxable or tax
withholding event, as applicable, Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, by Participant’s acceptance of the Award,
Participant authorizes and directs the Company and any brokerage firm determined
acceptable to the Company to sell on Participant’s behalf a whole number of
shares from those Shares issued to Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items.  By accepting this Award, Participant expressly consents to
the sale of Shares to cover Tax-Related Items and agrees and acknowledges that
Participant may not satisfy them by any means other than such sale of Shares,
unless required to do so by the Administrator or pursuant to the Administrator’s
express consent.  In the event that such withholding by sale of Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, Participant authorizes the Company or its respective
agents to satisfy the obligations with regard to all Tax-Related Items by (i) 
delivery of already vested and owned Shares having a fair market value equal to
the amount required to be withheld, (ii) withholding otherwise deliverable
Shares having a value equal to the amount required to be withheld, (iii) cash
payment, (iv) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer, or (v) such other means
as the Administrator deems appropriate.

 

Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested MSUs, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items.

B-32

 

--------------------------------------------------------------------------------

 

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

8.Restrictions on Resale.  Participant agrees not to sell any MSU Shares at a
time when Applicable Laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale.  This restriction will apply as long as
Participant’s status as a Service Provider continues and for such period of time
after the termination of Participant’s status as a Service Provider as the
Company may specify.

9.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

1.10.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE PERFORMANCE UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE UNITS OR
ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR AFFILIATE EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

11.Adjustments.  In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of unvested MSUs awarded to Participant
under this Award Agreement will be adjusted in accordance with the Plan.

12.Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Accuray
Incorporated, 1310 Chesapeake Terrace, Sunnyvale, California 94089, Attn: Stock
Administration, or at such other address as the Company may hereafter designate
in writing.

13.Award is Not Transferable.  Except to the limited extent provided in
Section 6, this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this Award, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this Award and the rights and privileges conferred hereby immediately will
become null and void.  Participant may, however, dispose of this Award in
Participant’s will or through a beneficiary designation.

14.Binding Agreement.  Subject to the limitation on the transferability of this
Award contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

B-33

 

--------------------------------------------------------------------------------

 

15.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state, federal or foreign law or securities exchange
and to obtain any such consent or approval of any such governmental authority or
securities exchange.  

16.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.  Capitalized terms used and not defined in this Award
Agreement will have the meaning set forth in the Plan.

17.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any MSUs have vested).  All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons.  No member of the Administrator will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Award Agreement.

18.Electronic Delivery.  Participant agrees that the Company may deliver by
electronic means all documents relating to the Plan, the MSUs, or future
performance units that may be awarded under the Plan (including, without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
request Participant’s consent to participate in the Plan by electronic
means.  Participant also agrees that the Company may deliver these documents by
posting them on a web site maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a web site,
it will notify Participant by electronic means.

19.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20.Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

21.Modifications to the Award Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of MSUs.

22.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of MSUs
under the Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

23.Governing Law and Venue.  This Award Agreement will be governed by the laws
of California,

B-34

 

--------------------------------------------------------------------------------

 

without giving effect to the conflict of law principles thereof.  For purposes
of litigating any dispute that arises under this Award of MSUs or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Award of MSUs is made and/or to be performed.

24.Additional Terms for Non-U.S. Participants.  Notwithstanding any provisions
in this Award Agreement, for Participants outside the United States, this Award
of MSUs shall be subject to the additional terms and conditions set forth in
Exhibit B to this Award Agreement, including any additional terms and conditions
for Participant’s country.  Moreover, if Participant relocates to one of the
countries included in Exhibit B, the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law with respect to the issuance or sale of shares or to
facilitate the administration of the Plan.  Exhibit B constitutes part of this
Award Agreement.

25.Waiver.  Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by me or any other Participant of the Plan.




B-35

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TERMS AND CONDITIONS FOR INTERNATIONAL AWARDS

 

This Exhibit B includes additional terms and conditions that govern the MSUs
granted to Participant under the Plan.  Further, this Exhibit B includes
additional terms and conditions that govern the MSUs if Participant resides in
one of the countries listed below.  

 

NOTIFICATIONS

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to participation
in the Plan.  The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of June 2016.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information in this Exhibit B as the
only source of information relating to the consequences of his or her
participation in the Plan because the notification information may be out of
date at the time the MSUs vest or Participant sells Shares acquired under the
Plan.

 

In addition, the notification information contained herein is general in nature
and may not apply to Participant’s particular situation, and the Company is not
in a position to assure Participant of a particular result.  Accordingly,
Participant should seek appropriate professional advice as to how the relevant
laws in his or her country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers employment and/or residency
to another country after the MSUs are granted to Participant, or is considered a
resident of another country for local law purposes, the information contained
herein may not be applicable to Participant.

 

A.ADDITIONAL TERMS AND CONDITIONS

 

1.  Nature of Award.  In accepting this Award of MSUs, Participant acknowledges,
understands and agrees to the following:

 

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b)the grant of this Award of MSUs is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future awards of MSUs,
or benefits in lieu of MSUs, even if MSUs have been granted in the past;

 

(c)all decisions with respect to future MSU awards, if any, will be at the sole
discretion of the Company;

 

(d)the MSU grant and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company and shall not interfere with the ability of
the Employer to terminate Participant’s employment or service relationship (if
any) at any time;

 

(e)Participant is voluntarily participating in the Plan;

 

(f)the MSUs and the Shares subject to the MSUs are extraordinary items that are
outside the scope of Participant’s employment or service contract, if any;

 

(g)the MSUs and the Shares subject to the MSUs. and the income and value of the
same, are not intended to replace any pension rights or compensation;

B-36

 

--------------------------------------------------------------------------------

 

 

(h)the MSUs and the Shares subject to the MSUs are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the MSUs resulting from termination of Participant’s employment or
other service relationship by the Company or the Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of any
employment laws in the jurisdiction where Participant is employed or the terms
of any employment or service agreement, if any), and in consideration of the
grant of this Award of MSUs, Participant agrees not to institute any claim
against the Company or the Employer or any of the other Affiliates of the
Company;

 

(k)unless otherwise agreed with the Company, the MSUs and the Shares subject to
the MSUs, and the income and value of the same, are not granted as consideration
for, or in connection with, the service Participant may provide as a director of
an Affiliate of the Company;

 

(l)in the event of Participant’s termination as a Service Provider (whether or
not in breach of any employment law in the country where Participant resides,
even if otherwise applicable to Participant’s employment benefits from the
Employer, and whether or not later found to be invalid), Participant’s right to
vest in the MSUs under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively employed for purposes of this Award of MSUs; and

 

(m)neither the Company, the Employer nor any other Affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of the
MSUs or any amounts due to Participant pursuant to the settlement of the MSUs or
the subsequent sale of any Shares acquired upon settlement.

 

2.  No Advice Regarding Award.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the underlying Shares.  Participant understands and agrees that Participant
should consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

 

3.  Data Privacy.  Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other MSU grant
materials by and among, as applicable, the Employer, the Company and its other
Affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all MSUs or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).  

 

Participant understands that Data will be transferred to a plan broker or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration,
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country.  Participant understands that he or she
may

B-37

 

--------------------------------------------------------------------------------

 

request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative.  Participant
authorizes the Company, the broker, and any other possible recipients that may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan.  Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan.  Participant understands that if
he or she resides outside the United States he or she may, at any time, view
Data, request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or her
employment status or service with the Employer will not be affected; the only
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant MSUs or other equity awards or administer
or maintain such awards.  Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan.   For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

 

4.  Language.  If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English, and
if the meaning of the translated version is different than the English version,
the English version will control.

 

5.  Imposition of Other Requirements.The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the MSUs, and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law with respect to the
issuance or sale of shares or to facilitate the administration of the Plan, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

 

6.Insider Trading Notification.  Participant acknowledges that, depending on his
or her country, Participant may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
shares or rights to shares (e.g., MSUs) under the Plan during such times as
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in Participant’s country).  Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy.  Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and Participant should speak to his or her personal advisor on
this matter.

 

7.Foreign Asset/Account Reporting Notification.  Participant understands that
his or her country may have certain exchange control and/or foreign
asset/account reporting requirements which may affect Participant’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Share) in a brokerage or bank account outside of Participant’s
country.  Participant may be required to report such accounts, assets or
transactions to the tax or other authorities in Participant’s
country.  Participant acknowledges that it is his or her responsibility to
comply with any applicable regulations, and Participant should speak to his or
her personal advisor on this matter.

 

B.COUNTRY-SPECIFIC TERMS, CONDITIONS AND NOTIFICATIONS

 

BELGIUM

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information.  Participant is required to report
any securities (e.g., Shares acquired under the Plan) held or bank accounts
opened (including brokerage accounts) opened and maintained outside Belgium on
his or her annual tax return.  In a separate report, Participant will be
required to provide the National Bank of Belgium with certain details regarding
such foreign accounts (including the account number, bank name and country in
which any such account was opened).  This report, as well as information on how
to complete it, can be found on the website of the National Bank of Belgium.

B-38

 

--------------------------------------------------------------------------------

 

 

CANADA

 

TERMS AND CONDITIONS

 

Form of Settlement.  If Participant is resident in Canada, MSUs will be settled
in Shares only.  In no event will any MSUs be settled in cash, notwithstanding
any discretion contained in the Plan to the contrary.

 

Termination of Employment.  This provision replaces Section A.1(l) of this
Exhibit B:

For purposes of the MSUs, in the event of Participant’s termination as a Service
Provider (whether or not in breach of any employment law in the country where
Participant resides, even if otherwise applicable to Participant’s employment
benefits from the Employer, and whether or not later found to be invalid),
Participant’s right to vest in the MSUs under the Plan, if any, will terminate
effective as of the date that is the earliest of (i) the date that Participant’s
employment with the Company, the Employer or any other Affiliate is terminated;
(ii) the date Participant receives notice of termination of employment from the
Company or the Employer (regardless of any notice period or period of pay in
lieu of such notice required under Canadian employment law including, but not
limited to, statutory law, regulatory law and/or common law); and (iii) the date
Participant is no longer actively providing services to the Company or the
Employer.  The Administrator shall have the exclusive discretion to determine
when Participant is no longer actively providing services to the Employer.

 

The following Terms and Conditions apply if Participant is a resident of Quebec:

Authorization to Release and Transfer Necessary Personal Information.  This
provision supplements Section A.3 of this Exhibit B:

Participant hereby authorizes the Company (including its Affiliates), the
Employer and the Company’s representatives to discuss with and obtain all
relevant information from all personnel, professional or not, involved in the
administration and operation of the Plan.  Participant further authorizes the
Company, any Affiliates, and any stock plan service provider that may be
selected by the Company to assist with the Plan to disclose and discuss the Plan
with their respective advisors.  Participant further authorizes the Company, the
Employer and any Affiliates to record such information and to keep such
information in Participant’s employee file.

French Language Provision.  The parties acknowledge that it is their express
wish that this Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Award Agreement”), ainsi que de tous documents exécutés, avis
donnés et procedures judiciaries intentées, directement ou indirectement,
relativement à la présente convention.

NOTIFICATIONS

Securities Law Information.  Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such shares takes place outside of Canada through
the facilities of a stock exchange on which the shares are listed (i.e., the
NASDAQ Global Select Market).

Foreign Asset/Account Reporting Information.  Foreign property,
including  Shares and MSUs, held by a Canadian resident must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of Participant’s foreign property exceeds C$100,000 at any time
during the year.  Thus MSUs must be reported – generally at a nil cost - if the
C$100,000 cost threshold is exceeded because other foreign property is held by
the employee.  When shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the shares.  The ACB would ordinarily equal the fair market
value of the shares at the time of acquisition, but if the employee owns other
shares of the same company, this ACB may have to be averaged with the ACB of the
other shares.

B-39

 

--------------------------------------------------------------------------------

 

FRANCE

TERMS AND CONDITIONS

Tax Considerations.  The MSUs granted under the Award Agreement are not intended
to be French tax-qualified restricted stock units granted under Sections L.
225-197-1 to L. 225-197-6 of the French Commercial Code, as amended.  

Consent to Receive Information in English.  By accepting the MSUs, Participant
confirms having read and understood the Plan and the Award Agreement, which were
provided in the English language.  Participant accepts the terms of those
documents accordingly.

En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise. Le Participant accepte les dispositions
de ces documents en connaissance de cause.

 

NOTIFICATIONS

Exchange Control Information.  French residents with foreign account balances
exceeding €1,000,000 must report any transactions carried out on those accounts
to the Bank of France on a monthly basis.  French residents also must report all
foreign bank and brokerage accounts on an annual basis (including accounts
opened or closed during the tax year) on a specific form together with the
income tax return.  Failure to comply could trigger significant penalties.

 

GERMANY

 

NOTIFICATIONS

 

Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank).  In case of
payments in connection with securities (including proceeds realized upon the
sale of Shares or the receipt of dividends), the report must be made by the 5th
day of the month following the month in which the payment was received.  The
report must be filed electronically and the form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de), in both German and English.  Participant is responsible for
complying with the reporting requirements.

 

GREECE

 

There are no country-specific provisions.

 

HONG KONG

 

TERMS AND CONDITIONS

 

Sale of Shares.  Shares received at vesting are accepted as a personal
investment.  In the event the MSUs vest within six months of the Date of Grant,
Participant agrees that he or she will not offer to the public or otherwise
dispose of the shares prior to the six-month anniversary of the Date of Grant.

 

Form of Settlement.  The Award of MSUs will be settled in Shares only.  In no
event will any MSUs be settled in cash, notwithstanding any discretion contained
in the Plan to the contrary.

 

NOTIFICATIONS

Securities Law Information:  Warning.  The contents of the Award Agreement,
including this Exhibit B, have not been reviewed by any regulatory authority in
Hong Kong.  Participant should exercise caution in relation to the offer.  If
Participant is in any doubt about any of the contents of the Award Agreement,
including this Exhibit B, or the Plan, Participant should obtain independent
professional advice. The MSUs and any Shares issued at vesting of the MSUs do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company or an Affiliate of the Company.  The
Award Agreement, including this Exhibit B, the Plan, the Notice of

B-40

 

--------------------------------------------------------------------------------

 

Grant, and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong
Kong.  The MSUs and any related documentation are intended only for the personal
use of Participant and may not be distributed to any other person.  

 

 

 

 

 

ITALY

 

TERMS AND CONDITIONS

 

Data Privacy Notice and Consent.  This provision replaces in its entirety
Section A.3 of this Exhibit B:

 

Participant understands that the Employer, the Company and any Affiliate of the
Company may hold certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, date of
birth, social insurance  or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Affiliate of
the Company, details of all MSUs or other entitlement to Shares granted,
awarded, canceled, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, managing and administering
the Plan.

 

Participant also understands that providing the Employer with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the
Plan.  The Controller of personal data processing is Accuray Incorporated, with
registered offices at 1310 Chesapeake Terrace, Sunnyvale, California 94089,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy.

 

Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  Participant understands that Data
may also be transferred to the Company’s stock plan service provider or such
other administrator that may be engaged by the Company in the
future.  Participant further understands that the Company and/or any Affiliate
of the Company will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing Participant’s participation in the
Plan, and that the Company and/or any Affiliate of the Company may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom Participant may elect to deposit
any Shares acquired at  vesting of the MSUs.  Such recipients may receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing Participant’s
participation in the Plan.  Participant understands that these recipients may be
located in or outside the European Economic Area, such as in the United States
or elsewhere.  Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

 

Participant understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.  

B-41

 

--------------------------------------------------------------------------------

 

 

Furthermore, Participant is aware that Data will not be used for direct
marketing purposes.  In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting Participant’s local human resources
representative.

 

Plan Document Acknowledgment.  In accepting the grant of the MSUs, Participant
acknowledges that he or she has received a copy of the Plan and the Award
Agreement and has reviewed the Plan and the Award Agreement, including this
Exhibit B, in their entirety and fully understands and accepts all provisions of
the Plan and the Award Agreement, including this Exhibit B.  

 

Participant acknowledges that he or she has read and specifically and expressly
approves the following sections of the Award Agreement: Section 3 on Vesting and
Termination; Section 7 on Tax Withholding; Section 23 on Governing Law and
Venue; Section A.1 of this Exhibit B on Nature of Award; Section A.4 of this
Exhibit B on Language; and the Data Privacy Notice and Consent section included
in this Exhibit B.

 

NOTIFICATIONS

 

Exchange Control Information.  Italian residents who, at any time during the
fiscal year, hold foreign financial assets (e.g., cash, Shares, etc.) which may
generate income taxable in Italy are required to report such investments or
assets on their annual tax returns or on a special form if no tax return is
due.  The same reporting duties apply to Italian residents who are beneficial
owners of the foreign financial assets pursuant to Italian money laundering
provisions, even if they do not directly hold the foreign asset abroad.

 

JAPAN

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information. Japanese residents are required to
report details of any assets held outside Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding ¥50,000,000.  Such report will be due by March 15 each
year.  Participant is responsible for complying with this reporting obligation
if applicable and Participant should consult his or her personal tax advisor in
this regard.

 

NETHERLANDS

 

There are no country-specific provisions.

 

SINGAPORE

 

NOTIFICATIONS

 

Restriction on Sale of Shares.  To the extent Participant sells, offers to sell
or otherwise disposes of Shares acquired under the Plan within six months of the
date of grant, Participant is permitted to dispose of such shares through any
designated broker appointed under the Plan, provided the resale of Shares
acquired under the Plan takes place outside Singapore through the facilities of
a stock exchange on which the Shares are listed.  The Company’s shares are
currently listed on the NASDAQ Global Select Market.  

 

Securities Law Information.  The Award of MSUs is being made to Participant in
reliance on the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore.  Participant should note that the Award of MSUs
is subject to section 257 of the SFA, and Participant will not be able to make
any subsequent sale in Singapore, or any offer of such subsequent sale of the
Shares underlying the MSUs, unless such sale or offer in Singapore is made (i)
after six months from the Date of Grant or (ii) pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.

 

B-42

 

--------------------------------------------------------------------------------

 

Chief Executive Officer and Director Notification Obligation.  If Participant is
the Chief Executive Officer, or a director, associate director, or shadow
director of the Company’s Singapore Affiliate, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Company’s Singapore Affiliate in
writing when Participant receives an interest (e.g., MSUs or Shares) in the
Company or any Affiliate of the Company.  In addition, Participant must notify
the Company’s Singapore Affiliate when he or she sells Shares of the Company or
any Affiliate of the Company (including when Participant sells Shares issued
upon vesting of the MSUs).  These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any Affiliate of the
Company.  In addition, a notification of Participant’s interests in the Company
or any Affiliate of the Company must be made within two days of becoming the
Chief Executive Officer or a director.

 

SWITZERLAND

 

NOTIFICATIONS

 

Securities Law Information.  The Award of MSUs is not intended to be a public
offering in or from Switzerland.  Neither this document nor any other materials
relating to the offer constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the grant may be publicly
distributed or otherwise made publicly available in Switzerland.  Neither this
document nor any other offering or marketing material relating to the Plan has
been or will be filed with, approved or supervised by any Swiss regulatory
authority (in particular, the Swiss financial Market Supervisory Authority).

 

UNITED ARAB EMIRATES

 

NOTIFICATIONS

 

Securities Law Information.  Participation in the Plan is being offered only to
Employees and Consultants of the Company and its Affiliates, and is in the
nature of providing equity incentives to those providing services in the United
Arab Emirates.  The Plan and the Award Agreement are intended for distribution
only to such Participants and must not be delivered to, or relied on by, any
other person.  Participant should conduct Participant’s own due diligence on the
securities.  If Participant does not understand the contents of the Plan or the
Award Agreement, Participant should consult an authorized financial
adviser.  The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan, and neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved the Plan or the Award Agreement, nor taken any steps to
verify the information set out therein and has any responsibility for such
documents.

 

UNITED KINGDOM

 

TERMS AND CONDITIONS

 

Tax Withholding.  This provision supplements Section 7 of the Award Agreement:

 

If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the end of the U.K. tax year in which the event giving rise to the
liability for income tax (the “Due Date”) occurs, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003,
the amount of any uncollected income tax may constitute a loan owed by
Participant to the Employer, effective on the Due Date.  Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 7 of the Award Agreement.  

 

Notwithstanding the foregoing, Participant understands and agrees that if he or
she is a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities Exchange Act of 1934, as amended),
Participant will not be eligible for such a loan to cover the income tax
liability.  In the event that Participant is a director or executive officer and
income tax is not collected from or paid by Participant by the Due Date,
Participant understands that the amount of any uncollected Tax-Related Items may
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable.  Participant understands and

B-43

 

--------------------------------------------------------------------------------

 

agrees that he or she will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer (as appropriate) for the
value of any employee NICs due on this additional benefit which the Company or
the Employer may recover from Participant by any of the means referred to in
Section 7 of the Award Agreement.

 




B-44

 

--------------------------------------------------------------------------------

 

 

ACCURAY INCORPORATED

Amended and Restated 2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Participant must notify the Company by the fifteenth (15th) day of the month
following the Date of Grant if he or she wishes to reject this
Award.  Otherwise, Participant will be deemed to have accepted the Award on the
terms and conditions on which it is offered.

 

Unless otherwise defined herein, the terms defined in the Accuray Incorporated
Amended and Restated 2016 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Restricted Stock Unit Agreement (the “Award
Agreement”), which includes the Notice of Grant of Restricted Stock Unit Award
(the “Notice of Grant”) and Terms and Conditions of Restricted Stock Unit Award,
attached hereto as Exhibit A.

 

NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD

Participant Name:

Address:

 

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

Grant Number

Date of Grant

Vesting Commencement Date

Number of Restricted Stock Units

Vesting Schedule:

 

Subject to Section 3 of Exhibit A and any acceleration provisions contained in
the Plan or set forth below, the Restricted Stock Units will vest in accordance
with the following schedule:

[Insert vesting schedule]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
be forfeited and terminated.

 

If Participant does not wish to receive this Award and/or does not consent and
agree to the terms and conditions on which the Award is offered, as set forth in
the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Award, attached hereto as Exhibit A, then Participant must
reject the Award by notifying the Company at Accuray Incorporated, Attention
Stock Administration, 1310 Chesapeake Terrace, Sunnyvale, CA 94089 no later than
the fifteenth (15th) day of the month following the Date of Grant, in which case
the Award will be cancelled.  Participant’s failure to notify the Company of his
or her rejection of the Award within this specified period will constitute
Participant’s acceptance of the Award and his or her agreement with all terms
and conditions of the Award, as set forth in the Plan and this Award Agreement,
including the Terms and Conditions of Restricted Stock Unit Award, attached
hereto as Exhibit A, all of which are made a part of this document.  

 

Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel, and fully understands
all provisions of the Plan and Award Agreement.  By accepting this Award,
Participant hereby agrees (i) to accept as binding, conclusive, and final all
decisions or interpretations of

B-45

 

--------------------------------------------------------------------------------

 

the Administrator upon any questions relating to the Plan and the Award
Agreement, (ii) to notify the Company upon any change in the residence address
indicated above, and (iii) to the extent required by Section 7 of Exhibit A, the
sale of Shares to cover the Tax-Related Items (and any associated broker or
other fees) and agrees and acknowledges that Participant may not satisfy them by
any means other than such sale of Shares, unless required to do so by the
Administrator or pursuant to the Administrator’s express written consent.

 

Accuray Incorporated:

By:

  

Title:

 

 

 

 




B-46

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

1.Grant.  The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 21(c) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan will prevail.

2.Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it vests.  Unless and until the Restricted Stock
Units will have vested in the manner set forth in Sections 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.  Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.  Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date.  In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Award Agreement.

3.Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant;
provided, however, that (i) if a Vesting Date falls on a day upon which the U.S.
national securities markets are not open for trading, such Vesting Date shall be
delayed until the next trading day, and (ii) if a Vesting Date falls on December
31, such Vesting Date shall be delayed until the next trading day such that the
Vesting Date, any sale to cover taxes, and applicable tax reporting all occur in
the same calendar year.  Restricted Stock Units scheduled to vest on a certain
date or upon the occurrence of a certain condition will not vest in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan.  If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.  The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the Restricted Stock Units will be paid in Shares to
Participant’s estate as soon as practicable following his or her death. It is
the intent of this Award Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply.  Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2).  For purposes of this Award Agreement, “Section 409A”

B-47

 

--------------------------------------------------------------------------------

 

means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

5.Forfeiture upon Termination of Status as a Service Provider.  Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately be forfeited and terminated.

6.Death of Participant.  Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (i) written notice of his or her status as transferee,
and (ii) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7.Withholding of Taxes.  

(a)Participant’s Responsibility; Company’s Obligation to Deliver Certificates.
Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax‑related items related to Participant’s participation in
the Plan and legally applicable to Participant or deemed by the Company or the
Employer in its discretion to be an appropriate charge to Participant even if
legally applicable to the Company or the Employer (“Tax-Related Items”), is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer.  Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the
Tax-Related Items. Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or settlement of the Restricted Stock Units,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends and/or any dividend equivalents; and (ii) do not commit
to and are under no obligation to structure the terms of the Award or any aspect
of the Award to reduce or eliminate Participant’s liability for Tax-Related
Items or achieve any particular tax result.  Further, if Participant is subject
to Tax-Related Items in more than one jurisdiction, Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.  

(b)Tax Withholding Arrangements. Prior to any relevant taxable or tax
withholding event, as applicable, Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, by Participant’s acceptance of the Award,
Participant authorizes and directs the Company and any brokerage firm determined
acceptable to the Company to sell on Participant’s behalf a whole number of
shares from those Shares issued to Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items.  By accepting this Award, Participant expressly consents to
the sale of Shares to cover Tax-Related Items and agrees and acknowledges that
Participant may not satisfy them by any means other than such sale of Shares,
unless required to do so by the Administrator or pursuant to the Administrator’s
express consent.  In the event that such withholding by sale of Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, Participant authorizes the Company or its respective
agents to satisfy the obligations with regard to all Tax-Related Items by (i) 
delivery of already vested and owned Shares having a fair market value equal to
the amount required to be withheld, (ii) withholding otherwise deliverable
Shares having a value equal to the amount required to be withheld, (iii) cash
payment, (iv) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer, or (v) such other means
as the Administrator deems appropriate.

 

Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case Participant will receive a refund of any
over-withheld

B-48

 

--------------------------------------------------------------------------------

 

amount in cash and will have no entitlement to the Share equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the vested Restricted Stock Units, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

8.Restrictions on Resale.  Participant agrees not to sell any Restricted Stock
Unit Shares at a time when Applicable Laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale.  This restriction will
apply as long as Participant’s status as a Service Provider continues and for
such period of time after the termination of Participant’s status as a Service
Provider as the Company may specify.

9.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

10.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR AFFILIATE EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

11.Adjustments.  In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of unvested Restricted Stock Units awarded
to Participant under this Award Agreement will be adjusted in accordance with
the Plan.

12.Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Accuray
Incorporated, 1310 Chesapeake Terrace, Sunnyvale, California 94089, Attn: Stock
Administration, or at such other address as the Company may hereafter designate
in writing.

13.Award is Not Transferable.  Except to the limited extent provided in
Section 6, this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this Award, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this Award and the rights and privileges conferred hereby immediately will
become null and void.  Participant may, however, dispose of this Award in
Participant’s will or through a beneficiary designation.

B-49

 

--------------------------------------------------------------------------------

 

14.Binding Agreement.  Subject to the limitation on the transferability of this
Award contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state, federal or foreign law or securities exchange
and to obtain any such consent or approval of any such governmental authority or
securities exchange.  

16.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.  Capitalized terms used and not defined in this Award
Agreement will have the meaning set forth in the Plan.

17.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

18.Electronic Delivery.  Participant agrees that the Company may deliver by
electronic means all documents relating to the Plan, the Restricted Stock Units,
or future restricted stock units that may be awarded under the Plan (including,
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or request Participant’s consent to participate in the Plan by
electronic means.  Participant also agrees that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a web site, it will notify Participant by electronic means.

19.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20.Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

B-50

 

--------------------------------------------------------------------------------

 

21.Modifications to the Award Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

22.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

23.Governing Law and Venue.  This Award Agreement will be governed by the laws
of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

24.Additional Terms for Non-U.S. Participants.  Notwithstanding any provisions
in this Award Agreement, for Participants outside the United States, this Award
of Restricted Stock Units shall be subject to the additional terms and
conditions set forth in Exhibit B to this Award Agreement, including any
additional terms and conditions for Participant’s country.  Moreover, if
Participant relocates to one of the countries included in Exhibit B, the special
terms and conditions for such country will apply to Participant, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law with respect to the
issuance or sale of shares or to facilitate the administration of the
Plan.  Exhibit B constitutes part of this Award Agreement.

25.Waiver.  Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by me or any other Participant of the Plan.


B-51

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

TERMS AND CONDITIONS FOR INTERNATIONAL AWARDS

 

This Exhibit B includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant under the Plan.  Further, this
Exhibit B includes additional terms and conditions that govern the Restricted
Stock Units if Participant resides in one of the countries listed below.  

 

NOTIFICATIONS

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to participation
in the Plan.  The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of June 2016.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information in this Exhibit B as the
only source of information relating to the consequences of his or her
participation in the Plan because the notification information may be out of
date at the time the Restricted Stock Units vest or Participant sells Shares
acquired under the Plan.

 

In addition, the notification information contained herein is general in nature
and may not apply to Participant’s particular situation, and the Company is not
in a position to assure Participant of a particular result.  Accordingly,
Participant should seek appropriate professional advice as to how the relevant
laws in his or her country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers employment and/or residency
to another country after the Restricted Stock Units are granted to Participant,
or is considered a resident of another country for local law purposes, the
information contained herein may not be applicable to Participant.

 

A.ADDITIONAL TERMS AND CONDITIONS

 

1.Nature of Award.  In accepting this Award of Restricted Stock Units,
Participant acknowledges, understands and agrees to the following:

 

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b)the grant of this Award of Restricted Stock Units is exceptional, voluntary
and occasional and does not create any contractual or other right to receive
future awards of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been granted in the past;

 

(c)all decisions with respect to future Restricted Stock Unit awards, if any,
will be at the sole discretion of the Company;

 

(d)the Restricted Stock Unit grant and Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming or amending
an employment or service contract with the Company and shall not interfere with
the ability of the Employer to terminate Participant’s employment or service
relationship (if any) at any time;

 

(e)Participant is voluntarily participating in the Plan;

 

(f)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are extraordinary items that are outside the scope of Participant’s
employment or service contract, if any;

B-52

 

--------------------------------------------------------------------------------

 

 

(g)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of the same, are not intended to replace any
pension rights or compensation;

 

(h)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of
Participant’s employment or other service relationship by the Company or the
Employer (for any reason whatsoever and whether or not later found to be invalid
or in breach of any employment laws in the jurisdiction where Participant is
employed or the terms of any employment or service agreement, if any), and in
consideration of the grant of this Award of Restricted Stock Units, Participant
agrees not to institute any claim against the Company or the Employer or any of
the other Affiliates of the Company;

 

(k)unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of the
same, are not granted as consideration for, or in connection with, the service
Participant may provide as a director of an Affiliate of the Company;

 

(l)in the event of Participant’s termination as a Service Provider (whether or
not in breach of any employment law in the country where Participant resides,
even if otherwise applicable to Participant’s employment benefits from the
Employer, and whether or not later found to be invalid), Participant’s right to
vest in the Restricted Stock Units under the Plan, if any, will terminate
effective as of the date that Participant is no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of this
Award of Restricted Stock Units; and

 

(m)neither the Company, the Employer nor any other Affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of the
Restricted Stock Units or any amounts due to Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement.

 

2.No Advice Regarding Award.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the underlying Shares.  Participant understands and agrees that Participant
should to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

 

3.Data Privacy.  Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer, the
Company and its other Affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan
(“Data”).  

 

B-53

 

--------------------------------------------------------------------------------

 

Participant understands that Data will be transferred to a plan broker or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration,
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country.  Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources
representative.  Participant authorizes the Company, the broker, and any other
possible recipients that may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands that if he or she resides outside the United
States he or she may, at any time, view Data, request information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her  employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing Participant’s consent is that the Company would not be able to
grant Participant Restricted Stock Units or other equity awards or administer or
maintain such awards.  Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan.   For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

 

4.Language.  If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English, and
if the meaning of the translated version is different than the English version,
the English version will control.

 

5.Imposition of Other Requirements.The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Units, and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law with respect to the issuance or sale of shares or to facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

6.Insider Trading Notification.  Participant acknowledges that, depending on his
or her country, Participant may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
shares or rights to shares (e.g., Restricted Stock Units) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country).  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy.  Participant acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and Participant should speak to his or her
personal advisor on this matter.

 

7.Foreign Asset/Account Reporting Notification.  Participant understands that
his or her country may have certain exchange control and/or foreign
asset/account reporting requirements which may affect Participant’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Share) in a brokerage or bank account outside of Participant’s
country.  Participant may be required to report such accounts, assets or
transactions to the tax or other authorities in Participant’s
country.  Participant acknowledges that it is his or her responsibility to
comply with any applicable regulations, and Participant should speak to his or
her personal advisor on this matter.

 

B.COUNTRY-SPECIFIC TERMS, CONDITIONS AND NOTIFICATIONS

 

BELGIUM

 

NOTIFICATIONS

 

B-54

 

--------------------------------------------------------------------------------

 

Foreign Asset/Account Reporting Information.  Participant is required to report
any securities (e.g., Shares acquired under the Plan) held or bank accounts
opened (including brokerage accounts) opened and maintained outside Belgium on
his or her annual tax return.  In a separate report, Participant will be
required to provide the National Bank of Belgium with certain details regarding
such foreign accounts (including the account number, bank name and country in
which any such account was opened).  This report, as well as information on how
to complete it, can be found on the website of the National Bank of Belgium.

 

CANADA

 

TERMS AND CONDITIONS

 

Form of Settlement.  If Participant is resident in Canada, Restricted Stock
Units will be settled in Shares only.  In no event will any Restricted Stock
Units be settled in cash, notwithstanding any discretion contained in the Plan
to the contrary.

 

Termination of Employment.  This provision replaces Section A.1(l) of this
Exhibit B:

For purposes of the Restricted Stock Units, in the event of Participant’s
termination as a Service Provider (whether or not in breach of any employment
law in the country where Participant resides, even if otherwise applicable to
Participant’s employment benefits from the Employer, and whether or not later
found to be invalid), Participant’s right to vest in the Restricted Stock Units
under the Plan, if any, will terminate effective as of the date that is the
earliest of (i) the date that Participant’s employment with the Company, the
Employer or any other Affiliate is terminated; (ii) the date Participant
receives notice of termination of employment from the Company or the Employer
(regardless of any notice period or period of pay in lieu of such notice
required under Canadian employment law including, but not limited to, statutory
law, regulatory law and/or common law); and (iii) the date Participant is no
longer actively providing services to the Company or the Employer.  The
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing services to the Employer.  

 

The following Terms and Conditions apply if Participant is a resident of Quebec:

Authorization to Release and Transfer Necessary Personal Information.  This
provision supplements Section A.3 of this Exhibit B:

Participant hereby authorizes the Company (including its Affiliates), the
Employer  and the Company’s representatives to discuss with and obtain all
relevant information from all personnel, professional or not, involved in the
administration and operation of the Plan.  Participant further authorizes the
Company, any Affiliates, and any stock plan service provider that may be
selected by the Company to assist with the Plan to disclose and discuss the Plan
with their respective advisors.  Participant further authorizes the Company, the
Employer and any Affiliates to record such information and to keep such
information in Participant’s employee file.

French Language Provision.  The parties acknowledge that it is their express
wish that this Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Award Agreement”), ainsi que de tous documents exécutés, avis
donnés et procedures judiciaries intentées, directement ou indirectement,
relativement à la présente convention.

NOTIFICATIONS

Securities Law Information.  Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NASDAQ Global Select Market)

 

Foreign Asset/Account Reporting Information.  Foreign property,
including  Shares and Restricted Stock Units, held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement)

B-55

 

--------------------------------------------------------------------------------

 

if the total cost of Participant’s foreign property exceeds C$100,000 at any
time during the year.  Thus Restricted Stock Units must be reported – generally
at a nil cost - if the C$100,000 cost threshold is exceeded because other
foreign property is held by the employee.  When shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the shares.  The ACB would
ordinarily equal the fair market value of the shares at the time of acquisition,
but if the employee owns other shares of the same company, this ACB may have to
be averaged with the ACB of the other shares.

 

GERMANY

 

NOTIFICATIONS

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank).  In case of
payments in connection with securities (including proceeds realized upon the
sale of Shares or the receipt of dividends), the report must be made by the 5th
day of the month following the month in which the payment was received.  The
report must be filed electronically and the form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de), in both German and English.  Participant is responsible for
complying  with the reporting requirements.

 

 

 

GREECE

 

There are no country-specific provisions.

 

 

HONG KONG

 

TERMS AND CONDITIONS

 

Sale of Shares.  Shares received at vesting are accepted as a personal
investment.  In the event the Restricted Stock Units vest within six months of
the Date of Grant, Participant agrees that he or she will not offer to the
public or otherwise dispose of the shares prior to the six-month anniversary of
the Date of Grant.

 

Form of Settlement.  The Award of Restricted Stock Units will be settled in
Shares only.  In no event will any Restricted Stock Units be settled in cash,
notwithstanding any discretion contained in the Plan to the contrary.

 

NOTIFICATIONS

Securities Law Information:  Warning.  The contents of the Award Agreement,
including this Exhibit B, have not been reviewed by any regulatory authority in
Hong Kong.  Participant should exercise caution in relation to the offer.  If
Participant is in any doubt about any of the contents of the Award Agreement,
including this Exhibit B, or the Plan, Participant should obtain independent
professional advice. The Restricted Stock Units and any Shares issued at vesting
of the Restricted Stock Units do not constitute a public offering of securities
under Hong Kong law and are available only to employees of the Company or an
Affiliate of the Company.  The Award Agreement, including this Exhibit B, the
Plan, the Notice of Grant, and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong.  The Restricted Stock Units and any related
documentation are intended only for the personal use of Participant and may not
be distributed to any other person.  

 

ITALY

 

TERMS AND CONDITIONS

 

Data Privacy Notice and Consent.  This provision replaces in its entirety
Section A.3 of this Exhibit B:

 

B-56

 

--------------------------------------------------------------------------------

 

Participant understands that the Employer, the Company and any Affiliate of the
Company may hold certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, date of
birth, social insurance  or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Affiliate of
the Company, details of all Restricted Stock Units or other entitlement to
Shares granted, awarded, canceled, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
managing and administering the Plan.

 

Participant also understands that providing the Employer with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the
Plan.  The Controller of personal data processing is Accuray Incorporated, with
registered offices at 1310 Chesapeake Terrace, Sunnyvale, California 94089,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy.

 

Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  Participant understands that Data
may also be transferred to the Company’s stock plan service provider or such
other administrator that may be engaged by the Company in the
future.  Participant further understands that the Company and/or any Affiliate
of the Company will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing Participant’s participation in the
Plan, and that the Company and/or any Affiliate of the Company may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom Participant may elect to deposit
any Shares acquired at  vesting of the Restricted Stock Units.  Such recipients
may receive, possess, use, retain, and transfer Data in electronic or other
form, for the purposes of implementing, administering, and managing
Participant’s participation in the Plan.  Participant understands that these
recipients may be located in or outside the European Economic Area, such as in
the United States or elsewhere.  Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.

 

Participant understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.  

 

Furthermore, Participant is aware that Data will not be used for direct
marketing purposes.  In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting Participant’s local human resources
representative.

 

Plan Document Acknowledgment.  In accepting the grant of the Restricted Stock
Units, Participant acknowledges that he or she has received a copy of the Plan
and the Award Agreement and has reviewed the Plan and the Award Agreement,
including this Exhibit B, in their entirety and fully understands and accepts
all provisions of the Plan and the Award Agreement, including this Exhibit B.  

 

Participant acknowledges that he or she has read and specifically and expressly
approves the following sections of the Award Agreement: Section 3 on Vesting and
Termination; Section 7 on Tax Withholding; Section 23 on Governing Law and
Venue; Section A.1 of this Exhibit B on Nature of Award; Section A.4 of this
Exhibit B on Language; and the Data Privacy Notice and Consent section included
in this Exhibit B.

 

B-57

 

--------------------------------------------------------------------------------

 

NOTIFICATIONS

 

Exchange Control Information.  Italian residents who, at any time during the
fiscal year, hold foreign financial assets (e.g., cash, Shares, etc.) which may
generate income taxable in Italy are required to report such investments or
assets on their annual tax returns or on a special form if no tax return is
due.  The same reporting duties apply to Italian residents who are beneficial
owners of the foreign financial assets pursuant to Italian money laundering
provisions, even if they do not directly hold the foreign asset abroad.

 

JAPAN

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information. Japanese residents are required to
report details of any assets held outside Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding ¥50,000,000.  Such report will be due by March 15 each
year.  Participant is responsible for complying with this reporting obligation
if applicable and Participant should consult his or her personal tax advisor in
this regard.

 

NETHERLANDS

 

There are no country-specific provisions.

 

SINGAPORE

 

NOTIFICATIONS

 

Restriction on Sale of Shares.  To the extent Participant sells, offers to sell
or otherwise disposes of Shares acquired under the Plan within six months of the
date of grant, Participant is permitted to dispose of such shares through any
designated broker appointed under the Plan, provided the resale of Shares
acquired under the Plan takes place outside Singapore through the facilities of
a stock exchange on which the Shares are listed.  The Company’s shares are
currently listed on the NASDAQ Global Select Market.  

 

Securities Law Information.  The Award of Restricted Stock Units is being made
to Participant in reliance on the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).  The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.  Participant should note
that the Award of Restricted Stock Units is subject to section 257 of the SFA,
and Participant will not be able to make any subsequent sale in Singapore, or
any offer of such subsequent sale of the Shares underlying the Restricted Stock
Units, unless such sale or offer in Singapore is made (i) after six months from
the Date of Grant or (ii) pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.

 

Chief Executive Officer and Director Notification Obligation.  If Participant is
the Chief Executive Officer, or a director, associate director, or shadow
director of the Company’s Singapore Affiliate, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Company’s Singapore Affiliate in
writing when Participant receives an interest (e.g., Restricted Stock Units or
Shares) in the Company or any Affiliate of the Company.  In addition,
Participant must notify the Company’s Singapore Affiliate when he or she sells
Shares the Company or of any Affiliate of the Company (including when
Participant sells Shares issued upon vesting of the Restricted Stock
Units).  These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any Affiliate of the Company.  In
addition, a notification of Participant’s interests in the Company or any
Affiliate of the Company must be made within two days of becoming the Chief
Executive Officer or a director.

 

SWITZERLAND

 

NOTIFICATIONS

 

B-58

 

--------------------------------------------------------------------------------

 

Securities Law Information.  The Award of Restricted Stock Units is not intended
to be a public offering in or from Switzerland.  Neither this document nor any
other materials relating to the offer constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and their
this document nor any other materials relating to the grant may be publicly
distributed or otherwise made publicly available in Switzerland.  Neither this
document nor any other offering or marketing material relating to the Plan has
been or will be filed with, approved or supervised by any Swiss regulatory
authority (in particular, the Swiss financial Market Supervisory Authority).

 

UNITED ARAB EMIRATES

 

NOTIFICATIONS

 

Securities Law Information.  Participation in the Plan is being offered only to
Employees and Consultants of the Company and its Affiliates, and is in the
nature of providing equity incentives to those providing services in the United
Arab Emirates.  The Plan and the Award Agreement are intended for distribution
only to such Participants and must not be delivered to, or relied on by, any
other person.  Participant should conduct Participant’s own due diligence on the
securities.  If Participant does not understand the contents of the Plan or the
Award Agreement, Participant should consult an authorized financial
adviser.  The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan, and neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved the Plan or the Award Agreement, nor taken any steps to
verify the information set out therein and has any responsibility for such
documents.

 

UNITED KINGDOM

 

TERMS AND CONDITIONS

 

Tax Withholding.  This provision supplements Section 7 of the Award Agreement:

 

If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the end of the U.K. tax year in which the event giving rise to the
liability for income tax (the “Due Date”) occurs, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003,
the amount of any uncollected income tax may constitute a loan owed by
Participant to the Employer, effective on the Due Date.  Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 7 of the Award Agreement.  

 

Notwithstanding the foregoing, Participant understands and agrees that if he or
she is a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities Exchange Act of 1934, as amended),
Participant will not be eligible for such a loan to cover the income tax
liability.  In the event that Participant is a director or executive officer and
income tax is not collected from or paid by Participant by the Due Date,
Participant understands that the amount of any uncollected Tax-Related Items may
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable.  Participant understands and
agrees that he or she will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer (as appropriate) for the
value of any employee NICs due on this additional benefit which the Company or
the Employer may recover from Participant by any of the means referred to in
Section 7 of the Award Agreement.

 




B-59

 

--------------------------------------------------------------------------------

 

ACCURAY INCORPORATED

Amended and Restated 2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT FOR FRENCH PARTICIPANTS

 

Participant must notify the Company by the fifteenth (15th) day of the month
following the Date of Grant if he or she wishes to reject this
Award.  Otherwise, Participant will be deemed to have accepted the Award on the
terms and conditions on which it is offered.

 

Unless otherwise defined herein, the terms defined in the Accuray Incorporated
Amended and Restated 2016 Equity Incentive Plan (the “U.S. Plan”) and the
Accuray Incorporated 2016 Equity Incentive Plan Rules for Grant of Restricted
Stock Units to Eligible Employees in France (the “French Plan” and together with
the U.S. Plan, the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement for French Participants (the “Award Agreement”),
which includes the Notice of Grant of Restricted Stock Unit Award (the “Notice
of Grant”) and Terms and Conditions of Restricted Stock Unit Award, attached
hereto as Exhibit A.

 

NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD

Participant Name:

Address:

 

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

Grant Number

Date of Grant

Vesting Commencement Date

Number of Restricted Stock Units

Vesting Schedule:

 

Subject to Section 3 of Exhibit A and any acceleration provisions contained in
the Plan or set forth below, the Restricted Stock Units will vest in accordance
with the following schedule:

[Insert vesting schedule]

With respect to Restricted Stock Units granted to Participants in France which
are intended to be French-qualified Restricted Stock Units, as set forth in the
French Plan, in no case shall the Vesting Date occur prior to the expiration of
a one-year period as calculated from the Date of Grant, or such other period as
is required to comply with the minimum vesting period applicable to
French-qualified Restricted Stock Units under Section L. 225-197-1 of the French
Commercial Code, as amended, the relevant Sections of the French Tax Code or of
the French Social Security Code, as amended, except in the case of death of the
Participant.

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
be forfeited and terminated, except in the case of death of the Participant as
detailed in Section 6 of Exhibit A.

 

If Participant does not wish to receive this Award and/or does not consent and
agree to the terms and conditions on which the Award is offered, as set forth in
the Plan and this Award Agreement, including the Terms and Conditions of
French-qualified Restricted Stock Unit Award, attached hereto as Exhibit A, then
Participant must reject the Award by notifying the Company at Accuray
Incorporated, Attention Stock Administration, 1310 Chesapeake Terrace,
Sunnyvale, CA 94089 no later than the fifteenth (15th) day of the month
following the Date of Grant, in

B-60

 

--------------------------------------------------------------------------------

 

which case the Award will be cancelled.  Participant’s failure to notify the
Company of his or her rejection of the Award within this specified period will
constitute the Participant’s acceptance of the Award and his or her agreement
with all terms and conditions of the Award, as set forth in the Plan and this
Award Agreement, including the Terms and Conditions of French-qualified
Restricted Stock Unit Award, attached hereto as Exhibit A, all of which are made
a part of this document.  

 

Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel, and fully understands
all provisions of the Plan and Award Agreement.  By accepting this Award,
Participant hereby agrees (i) to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and the Award Agreement, (ii) to notify the Company upon any change in
the residence address indicated above, and (iii) to the extent required by
Section 7 of Exhibit A, the sale of Shares to cover the Tax Withholding
Obligations (and any associated broker or other fees) and agrees and
acknowledges that Participant may not satisfy them by any means other than such
sale of Shares, unless required to do so by the Administrator or pursuant to the
Administrator’s express written consent.

 

 

Accuray Incorporated:

By:

  

Title:

 

 

 

 




B-61

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF French-qualified RESTRICTED STOCK UNIT AWARD

1.Grant.  The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 20(c) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan will prevail.  Restricted Stock Units granted to Participants in
France are intended to be French-qualified Restricted Stock Units that qualify
for the favorable income tax and social security regime in France, as set forth
in the French Plan.  Certain events may affect the status of the Restricted
Stock Units as French-qualified Restricted Stock Units and the Award may be
disqualified in the future.  The Company does not make any undertaking or
representation to maintain the qualified status of the French-qualified
Restricted Stock Units during the life of the Award, and the Participant will
not be entitled to any compensation or other amounts if the Restricted Stock
Units no longer qualify as French-qualified Restricted Stock Units.  

2.Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it vests.  Unless and until the Restricted Stock
Units will have vested in the manner set forth in Sections 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.  Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.  Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date.  In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Award Agreement.

3.Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant;
provided, however, that (i) if a Vesting Date falls on a day upon which the U.S.
national securities markets are not open for trading, such Vesting Date shall be
delayed until the next trading day, and (ii) if a Vesting Date falls on December
31, such Vesting Date shall be delayed until the next trading day such that the
Vesting Date, any sale to cover taxes, and applicable tax reporting all occur in
the same calendar year.  Restricted Stock Units scheduled to vest on a certain
date or upon the occurrence of a certain condition will not vest in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.  As detailed in the Notice of Grant, in no case shall the
Vesting Date occur prior to the expiration of a one-year period as calculated
from the Date of Grant, or such other period as is required to comply with the
minimum vesting period applicable to French-qualified Restricted Stock Units
under Section L. 225-197-1 of the French Commercial Code, as amended, the
relevant Sections of the French Tax Code or of the French Social Security Code,
as amended, except in the case of death of the Participant.

4.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan.  If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.  The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section

B-62

 

--------------------------------------------------------------------------------

 

409A if paid to Participant on or within the six (6) month period following
Participant’s termination as a Service Provider, then the payment of such
accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death. It is the intent of this Award Agreement that it and all payments and
benefits hereunder be exempt from, or comply with, the requirements of Section
409A so that none of the Restricted Stock Units provided under this Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply.  Each payment payable under this Award Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

5.Forfeiture upon Termination of Status as a Service Provider.  Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately be forfeited and terminated, except in the
event of cessation of employment or service due to death as provided in Section
6 below.

6.Death of Participant.  Should Participant cease continuous employment or other
service by reason of death prior to a Vesting Date, then all unvested Restricted
Stock Units will immediately vest as of the date of Participant's death and the
shares underlying the Award shall be issued to (a) the personal representative
of Participant's estate or (b) the person or persons to whom the shares are
transferred pursuant to Participant's will or the laws of inheritance, in
compliance with French civil rules on inheritance, upon their request within a
six month period measured from the date of Participant's death.  If
Participant's heirs do not request distribution or delivery of the shares
underlying the Award within six months of Participant's death, as provided
herein, the Award shall be cancelled with respect to those shares and
Participant's heirs shall forfeit all rights and interests therein.

7.Withholding of Taxes.  

(a)Participant’s Responsibility; Company’s Obligation to Deliver Certificates.
Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax‑related items related to Participant’s participation in
the Plan and legally applicable to Participant or deemed by the Company or the
Employer in its discretion to be an appropriate charge to Participant even if
legally applicable to the Company or the Employer (“Tax-Related Items”), is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer.  Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the
Tax-Related Items. Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or settlement of the Restricted Stock Units,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends and/or any dividend equivalents; and (ii) do not commit
to and are under no obligation to structure the terms of the Award or any aspect
of the Award to reduce or eliminate Participant’s liability for Tax-Related
Items or achieve any particular tax result.  Further, if Participant is subject
to Tax-Related Items in more than one jurisdiction, Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.  

(b)Tax Withholding Arrangements. Prior to any relevant taxable or tax
withholding event, as applicable, Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, by Participant’s acceptance of the Award,
Participant authorizes and directs the Company and any brokerage firm determined
acceptable to the Company to sell on Participant’s behalf a whole number of
shares from those Shares issued to Participant as the Company determines to be
appropriate to

B-63

 

--------------------------------------------------------------------------------

 

generate cash proceeds sufficient to satisfy the obligation for Tax-Related
Items.  By accepting this Award, Participant expressly consents to the sale of
Shares to cover Tax-Related Items and agrees and acknowledges that Participant
may not satisfy them by any means other than such sale of Shares, unless
required to do so by the Administrator or pursuant to the Administrator’s
express consent.  In the event that such withholding by sale of Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, Participant authorizes the Company or its respective
agents to satisfy the obligations with regard to all Tax-Related Items by (i) 
delivery of already vested and owned Shares having a fair market value equal to
the amount required to be withheld, (ii) withholding otherwise deliverable
Shares having a value equal to the amount required to be withheld, (iii) cash
payment, (iv) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer, or (v) such other means
as the Administrator deems appropriate.

 

Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested Restricted Stock Units, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

8.Restrictions on Transfer of Shares.  The Participant will not be permitted to
sell or transfer any Shares issued to Participant upon vesting of the
French-qualified Restricted Stock Units until the second anniversary of the
applicable Date of Grant, or such other period as is required to comply with the
minimum holding period applicable to Shares underlying French-qualified
Restricted Stock Units under Section L. 225-197-1 of the French Commercial Code,
as amended or by the French Tax Code or French Social Security Code, as amended
to benefit from the favorable tax and social security regime, provided however,
that this mandatory holding period shall not apply in the event of Participant's
termination of employment by reason of death or Special Disability (as defined
in the French Plan). Furthermore, the Shares underlying French-qualified
Restricted Stock Units cannot be sold during certain Closed Periods (as defined
in the French Plan and as interpreted by the French administrative guidelines),
to the extent applicable under French law.

If the Participant qualifies as a managing director under French law
(“mandataires sociaux,” i.e., Président du Conseil d'Administration, Directeur
Général, Directeur Général Délégué, Membre du Directoire, Gérant de Sociétés par
actions) of the French Subsidiary and is subject to shareholding restrictions
under French law, the Participant must hold 20% of the Shares issued pursuant to
the Restricted Stock Units in a nominative account until the Participant ceases
to serve as a managing director, as long as this restriction is required under
French law.

At the Company's discretion, the share certificates for all Shares subject to
the French-qualified Restricted Stock Units may bear a legend setting forth the
restriction on sale or transfer for the time period set out in this Section
8.  In addition, the Shares may be held until the expiration of the holding
period, at the Company's discretion, either by the Company or by a transfer
agent designated by the Company.  In addition, the Shares may be held in an
account in Participant's name with a broker designated by the Company or in such
manner as the Company may otherwise determine in compliance with French law, and
with holding periods.

9.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of

B-64

 

--------------------------------------------------------------------------------

 

dividends and distributions on such Shares.

10.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR AFFILIATE EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

11.Adjustments.  In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of unvested Restricted Stock Units awarded
to Participant under this Award Agreement will be adjusted in accordance with
the Plan.

12.Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Accuray
Incorporated, 1310 Chesapeake Terrace, Sunnyvale, California 94089, Attn: Stock
Administration, or at such other address as the Company may hereafter designate
in writing.

13.Award is Not Transferable.  Except to the limited extent provided in
Section 6, this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this Award, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this Award and the rights and privileges conferred hereby immediately will
become null and void.  Participant may, however, dispose of this Award in
Participant’s will or through a beneficiary designation.

14.Binding Agreement.  Subject to the limitation on the transferability of this
Award contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state, federal or foreign law or securities exchange
and to obtain any such consent or approval of any such governmental authority or
securities exchange.  

16.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.  Capitalized terms used and not defined in this Award
Agreement will have the meaning set forth in the Plan.

B-65

 

--------------------------------------------------------------------------------

 

17.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

18.Electronic Delivery.  Participant agrees that the Company may deliver by
electronic means all documents relating to the Plan, the Restricted Stock Units,
or future restricted stock units that may be awarded under the Plan (including,
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or request Participant’s consent to participate in the Plan by
electronic means.  Participant also agrees that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a web site, it will notify Participant by electronic means.  

19.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20.Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

21.Modifications to the Award Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

22.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

23.Governing Law and Venue.  This Award Agreement will be governed by the laws
of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

24.Additional Terms for Non-U.S. Participants.  Notwithstanding any provisions
in this Award Agreement, for Participants outside the United States, this Award
of Restricted Stock Units shall be subject to the additional terms and
conditions set forth in Exhibit B to this Award Agreement, including any
additional terms and conditions for Participant’s country.  Moreover, if
Participant relocates to one of the countries included in Exhibit B, the special
terms and conditions for such country will apply to Participant, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law with respect to the
issuance or sale of shares or to facilitate the administration of the
Plan.  Exhibit B constitutes part of this Award Agreement.

B-66

 

--------------------------------------------------------------------------------

 

25.Waiver.  Participant acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by me or any other Participant of the Plan.


B-67

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TERMS AND CONDITIONS FOR INTERNATIONAL AWARDS

 

This Exhibit B includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant under the Plan.  Further, this
Exhibit B includes additional terms and conditions that govern the Restricted
Stock Units if Participant resides in one of the countries listed below.  

 

NOTIFICATIONS

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to participation
in the Plan.  The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of June 2016.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that Participant not rely on the information in this Exhibit B as the
only source of information relating to the consequences of his or her
participation in the Plan because the notification information may be out of
date at the time the Restricted Stock Units vest or Participant sells Shares
acquired under the Plan.

 

In addition, the notification information contained herein is general in nature
and may not apply to Participant’s particular situation, and the Company is not
in a position to assure Participant of a particular result.  Accordingly,
Participant should seek appropriate professional advice as to how the relevant
laws in his or her country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working, transfers employment and/or residency
to another country after the Restricted Stock Units are granted to Participant,
or is considered a resident of another country for local law purposes, the
information contained herein may not be applicable to Participant.

 

A.ADDITIONAL TERMS AND CONDITIONS

 

1.  Nature of Award.  In accepting this Award of Restricted Stock Units,
Participant acknowledges, understands and agrees to the following:

 

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

 

(b)the grant of this Award of Restricted Stock Units is exceptional, voluntary
and occasional and does not create any contractual or other right to receive
future awards of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been granted in the past;

 

(c)all decisions with respect to future Restricted Stock Unit awards, if any,
will be at the sole discretion of the Company;

 

(d)the Restricted Stock Unit grant and Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming or amending
an employment or service contract with the Company and shall not interfere with
the ability of the Employer to terminate Participant’s employment or service
relationship (if any) at any time;

 

(e)Participant is voluntarily participating in the Plan;

 

(f)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are extraordinary items that are outside the scope of Participant’s
employment or service contract, if any;

 

(g)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of the same, are not intended to replace any
pension rights or compensation;

 

B-68

 

--------------------------------------------------------------------------------

 

(h)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of
Participant’s employment or other service relationship by the Company or the
Employer (for any reason whatsoever and whether or not later found to be invalid
or in breach of any employment laws in the jurisdiction where Participant is
employed or the terms of any employment or service agreement, if any), and in
consideration of the grant of this Award of Restricted Stock Units, Participant
agrees not to institute any claim against the Company or the Employer or any of
the other Affiliates of the Company;

 

(k)unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of the
same, are not granted as consideration for, or in connection with, the service
Participant may provide as a director of an Affiliate of the Company;

 

(l)in the event of Participant’s termination as a Service Provider (whether or
not in breach of any employment law in the country where Participant resides,
even if otherwise applicable to Participant’s employment benefits from the
Employer, and whether or not later found to be invalid), Participant’s right to
vest in the Restricted Stock Units under the Plan, if any, will terminate
effective as of the date that Participant is no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of this
Award of Restricted Stock Units; and

 

(m)neither the Company, the Employer nor any other Affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of the
Restricted Stock Units or any amounts due to Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement.

 

2.  No Advice Regarding Award.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the underlying Shares.  Participant understands and agrees that Participant
should to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

 

3.  Data Privacy.  Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer, the
Company and its other Affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan
(“Data”).  

 

Participant understands that Data will be transferred to a plan broker or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration,
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different

B-69

 

--------------------------------------------------------------------------------

 

data privacy laws and protections than Participant’s country.  Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative.  Participant authorizes the Company, the broker, and
any other possible recipients that may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan.  Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan.  Participant understands that if he or she resides
outside the United States he or she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or
her  employment status or service with the Employer will not be affected; the
only consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant Restricted Stock Units or other
equity awards or administer or maintain such awards.  Therefore, Participant
understands that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan.   For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

 

4.  Language.  By accepting this Award of French-qualified Restricted Share
Units granted under Sections L. 225-197-1 and seq. of the French commercial
code, the Participant confirms having read and understood the Plan and this
Award Agreement, which are provided in the English language.  The Participant
accepts the terms and conditions of these documents accordingly.

Langue utilisée: En acceptant cette attribution d'Action Gratuites soumises au
régime spécifique fiscal et de sécurité sociale prévu aux articles L. 225-197-1
et suivants du code de commerce français, le Participant confirme avoir lu et
compris le Plan et cette Convention, qui lui ont été remis en langue anglaise.
Le Participant accepte ainsi les termes et conditions inclus dans ces document.

5.  Imposition of Other Requirements.The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Units, and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law with respect to the issuance or sale of shares or to facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

6.Insider Trading Notification.  Participant acknowledges that, depending on his
or her country, Participant may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
shares or rights to shares (e.g., Restricted Stock Units) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country).  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy.  Participant acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and Participant should speak to his or her
personal advisor on this matter.

 

7.Foreign Asset/Account Reporting Notification.  Participant understands that
his or her country may have certain exchange control and/or foreign
asset/account reporting requirements which may affect Participant’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Share) in a brokerage or bank account outside of Participant’s
country.  Participant may be required to report such accounts, assets or
transactions to the tax or other authorities in Participant’s
country.  Participant acknowledges that it is his or her responsibility to
comply with any applicable regulations, and Participant should speak to his or
her personal advisor on this matter.

 

B-70

 

--------------------------------------------------------------------------------

 

B.COUNTRY-SPECIFIC TERMS, CONDITIONS AND NOTIFICATIONS

 

BELGIUM

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information.  Participant is required to report
any securities (e.g., Shares acquired under the Plan) held or bank accounts
opened (including brokerage accounts) opened and maintained outside Belgium on
his or her annual tax return.  In a separate report, Participant will be
required to provide the National Bank of Belgium with certain details regarding
such foreign accounts (including the account number, bank name and country in
which any such account was opened).  This report, as well as information on how
to complete it, can be found on the website of the National Bank of Belgium.

 

CANADA

 

TERMS AND CONDITIONS

 

Form of Settlement.  If Participant is resident in Canada, Restricted Stock
Units will be settled in Shares only.  In no event will any Restricted Stock
Units be settled in cash, notwithstanding any discretion contained in the Plan
to the contrary.

 

Termination of Employment.  This provision replaces Section A.1(l) of this
Exhibit B:

For purposes of the Restricted Stock Units, in the event of Participant’s
termination as a Service Provider (whether or not in breach of any employment
law in the country where Participant resides, even if otherwise applicable to
Participant’s employment benefits from the Employer, and whether or not later
found to be invalid), Participant’s right to vest in the Restricted Stock Units
under the Plan, if any, will terminate effective as of the date that is the
earliest of (i) the date that Participant’s employment with the Company, the
Employer or any other Affiliate is terminated; (ii) the date Participant
receives notice of termination of employment from the Company or the Employer
(regardless of any notice period or period of pay in lieu of such notice
required under Canadian employment law including, but not limited to, statutory
law, regulatory law and/or common law); and (iii) the date Participant is no
longer actively providing services to the Company or the Employer.  The
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing services to the Employer.  

 

The following Terms and Conditions apply if Participant is a resident of Quebec:

Authorization to Release and Transfer Necessary Personal Information.  This
provision supplements Section A.3 of this Exhibit B:

Participant hereby authorizes the Company (including its Affiliates), the
Employer  and the Company’s representatives to discuss with and obtain all
relevant information from all personnel, professional or not, involved in the
administration and operation of the Plan.  Participant further authorizes the
Company, any Affiliates, and any stock plan service provider that may be
selected by the Company to assist with the Plan to disclose and discuss the Plan
with their respective advisors.  Participant further authorizes the Company, the
Employer and any Affiliates to record such information and to keep such
information in Participant’s employee file.

French Language Provision.  The parties acknowledge that it is their express
wish that this Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Award Agreement”), ainsi que de tous documents exécutés, avis
donnés et procedures judiciaries intentées, directement ou indirectement,
relativement à la présente convention.

B-71

 

--------------------------------------------------------------------------------

 

NOTIFICATIONS

Securities Law Information.  Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NASDAQ Global Select Market)

 

Foreign Asset/Account Reporting Information.  Foreign property,
including  Shares and Restricted Stock Units, held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of Participant’s foreign property exceeds C$100,000
at any time during the year.  Thus Restricted Stock Units must be reported –
generally at a nil cost - if the C$100,000 cost threshold is exceeded because
other foreign property is held by the employee.  When shares are acquired, their
cost generally is the adjusted cost base (“ACB”) of the shares.  The ACB would
ordinarily equal the fair market value of the shares at the time of acquisition,
but if the employee owns other shares of the same company, this ACB may have to
be averaged with the ACB of the other shares.

 

 

FRANCE

 

NOTIFICATIONS

Exchange Control Information.  French residents with foreign account balances
exceeding €1,000,000 must report any transactions carried out on those accounts
to the Bank of France on a monthly basis.  French residents also must report all
foreign bank and brokerage accounts on an annual basis (including accounts
opened or closed during the tax year) on a specific form together with the
income tax return.  Failure to comply could trigger significant penalties.

 

GERMANY

 

NOTIFICATIONS

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank).  In case of
payments in connection with securities (including proceeds realized upon the
sale of Shares or the receipt of dividends), the report must be made by the 5th
day of the month following the month in which the payment was received.  The
report must be filed electronically and the form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de), in both German and English.  Participant is responsible for
complying with the reporting requirements.

 

GREECE

 

There are no country-specific provisions.

 

HONG KONG

 

TERMS AND CONDITIONS

 

Sale of Shares.  Shares received at vesting are accepted as a personal
investment.  In the event the Restricted Stock Units vest within six months of
the Date of Grant, Participant agrees that he or she will not offer to the
public or otherwise dispose of the shares prior to the six-month anniversary of
the Date of Grant.

 

Form of Settlement.  The Award of Restricted Stock Units will be settled in
Shares only.  In no event will any Restricted Stock Units be settled in cash,
notwithstanding any discretion contained in the Plan to the contrary.

 

NOTIFICATIONS

Securities Law Information:  Warning.  The contents of the Award Agreement,
including this Exhibit B, have not been reviewed by any regulatory authority in
Hong Kong.  Participant should exercise caution in relation to the offer.  If
Participant is in any doubt about any of the contents of the Award Agreement,
including this Exhibit B, or the Plan,

B-72

 

--------------------------------------------------------------------------------

 

Participant should obtain independent professional advice. The Restricted Stock
Units and any Shares issued at vesting of the Restricted Stock Units do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or an Affiliate of the Company.  The Award
Agreement, including this Exhibit B, the Plan, the Notice of Grant, and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong.  The
Restricted Stock Units and any related documentation are intended only for the
personal use of Participant and may not be distributed to any other person.  

ITALY

 

TERMS AND CONDITIONS

 

Data Privacy Notice and Consent.  This provision replaces in its entirety
Section A.3 of this Exhibit B:

 

Participant understands that the Employer, the Company and any Affiliate of the
Company may hold certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, date of
birth, social insurance  or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Affiliate of
the Company, details of all Restricted Stock Units or other entitlement to
Shares granted, awarded, canceled, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
managing and administering the Plan.

 

Participant also understands that providing the Employer with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the
Plan.  The Controller of personal data processing is Accuray Incorporated, with
registered offices at 1310 Chesapeake Terrace, Sunnyvale, California 94089,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy.

 

Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  Participant understands that Data
may also be transferred to the Company’s stock plan service provider or such
other administrator that may be engaged by the Company in the
future.  Participant further understands that the Company and/or any Affiliate
of the Company will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing Participant’s participation in the
Plan, and that the Company and/or any Affiliate of the Company may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom Participant may elect to deposit
any Shares acquired at  vesting of the Restricted Stock Units.  Such recipients
may receive, possess, use, retain, and transfer Data in electronic or other
form, for the purposes of implementing, administering, and managing
Participant’s participation in the Plan.  Participant understands that these
recipients may be located in or outside the European Economic Area, such as in
the United States or elsewhere.  Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.

 

Participant understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.  

 

B-73

 

--------------------------------------------------------------------------------

 

Furthermore, Participant is aware that Data will not be used for direct
marketing purposes.  In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting Participant’s local human resources
representative.

 

Plan Document Acknowledgment.  In accepting the grant of the Restricted Stock
Units, Participant acknowledges that he or she has received a copy of the Plan
and the Award Agreement and has reviewed the Plan and the Award Agreement,
including this Exhibit B, in their entirety and fully understands and accepts
all provisions of the Plan and the Award Agreement, including this Exhibit B.  

 

Participant acknowledges that he or she has read and specifically and expressly
approves the following sections of the Award Agreement: Section 3 on Vesting and
Termination; Section 7 on Tax Withholding; Section 23 on Governing Law and
Venue; Section A.1 of this Exhibit B on Nature of Award; Section A.4 of this
Exhibit B on Language; and the Data Privacy Notice and Consent section included
in this Exhibit B.

 

NOTIFICATIONS

 

Exchange Control Information.  Italian residents who, at any time during the
fiscal year, hold foreign financial assets (e.g., cash, Shares, etc.) which may
generate income taxable in Italy are required to report such investments or
assets on their annual tax returns or on a special form if no tax return is
due.  The same reporting duties apply to Italian residents who are beneficial
owners of the foreign financial assets pursuant to Italian money laundering
provisions, even if they do not directly hold the foreign asset abroad.

 

JAPAN

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information. Japanese residents are required to
report details of any assets held outside Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding ¥50,000,000.  Such report will be due by March 15 each
year.  Participant is responsible for complying with this reporting obligation
if applicable and Participant should consult his or her personal tax advisor in
this regard.

 

NETHERLANDS

 

There are no country-specific provisions.

 

SINGAPORE

 

NOTIFICATIONS

 

Restriction on Sale of Shares.  To the extent Participant sells, offers to sell
or otherwise disposes of Shares acquired under the Plan within six months of the
date of grant, Participant is permitted to dispose of such shares through any
designated broker appointed under the Plan, provided the resale of Shares
acquired under the Plan takes place outside Singapore through the facilities of
a stock exchange on which the Shares are listed.  The Company’s shares are
currently listed on the NASDAQ Global Select Market.  

 

Securities Law Information.  The Award of Restricted Stock Units is being made
to Participant in reliance on the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).  The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.  Participant should note
that the Award of Restricted Stock Units is subject to section 257 of the SFA,
and Participant will not be able to make any subsequent sale in Singapore, or
any offer of such subsequent sale of the Shares underlying the Restricted Stock
Units, unless such sale or offer in Singapore is made (i) after six months from
the Date of Grant or (ii) pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.

 

B-74

 

--------------------------------------------------------------------------------

 

Chief Executive Officer and Director Notification Obligation.  If Participant is
the Chief Executive Officer, or a director, associate director, or shadow
director of the Company’s Singapore Affiliate, Participant is subject to certain
notification requirements under the Singapore Companies Act.  Among these
requirements is an obligation to notify the Company’s Singapore Affiliate in
writing when Participant receives an interest (e.g., Restricted Stock Units or
Shares) in the Company or any Affiliate of the Company.  In addition,
Participant must notify the Company’s Singapore Affiliate when he or she sells
Shares the Company or of any Affiliate of the Company (including when
Participant sells Shares issued upon vesting of the Restricted Stock
Units).  These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any Affiliate of the Company.  In
addition, a notification of Participant’s interests in the Company or any
Affiliate of the Company must be made within two days of becoming the Chief
Executive Officer or a director.

 

SWITZERLAND

 

NOTIFICATIONS

 

Securities Law Information.  The Award of Restricted Stock Units is not intended
to be a public offering in or from Switzerland.  Neither this document nor any
other materials relating to the offer constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and their
this document nor any other materials relating to the grant may be publicly
distributed or otherwise made publicly available in Switzerland.  Neither this
document nor any other offering or marketing material relating to the Plan has
been or will be filed with, approved or supervised by any Swiss regulatory
authority (in particular, the Swiss financial Market Supervisory Authority).

 

UNITED ARAB EMIRATES

 

NOTIFICATIONS

 

Securities Law Information.  Participation in the Plan is being offered only to
Employees and Consultants of the Company and its Affiliates, and is in the
nature of providing equity incentives to those providing services in the United
Arab Emirates.  The Plan and the Award Agreement are intended for distribution
only to such Participants and must not be delivered to, or relied on by, any
other person.  Participant should conduct Participant’s own due diligence on the
securities.  If Participant does not understand the contents of the Plan or the
Award Agreement, Participant should consult an authorized financial
adviser.  The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan, and neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved the Plan or the Award Agreement, nor taken any steps to
verify the information set out therein and has any responsibility for such
documents.

 

UNITED KINGDOM

 

TERMS AND CONDITIONS

 

Tax Withholding.  This provision supplements Section 7 of the Award Agreement:

 

If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the end of the U.K. tax year in which the event giving rise to the
liability for income tax (the “Due Date”) occurs, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003,
the amount of any uncollected income tax may constitute a loan owed by
Participant to the Employer, effective on the Due Date.  Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Section 7 of the Award Agreement.  

 

Notwithstanding the foregoing, Participant understands and agrees that if he or
she is a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities Exchange Act of 1934, as amended),
Participant will not be eligible for such a loan to cover the income tax
liability.  In the event that Participant is a director or executive officer and
income tax is not collected from or paid by Participant by the Due Date,
Participant understands that the amount of any uncollected Tax-Related Items may
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable.  Participant understands and

B-75

 

--------------------------------------------------------------------------------

 

agrees that he or she will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer (as appropriate) for the
value of any employee NICs due on this additional benefit which the Company or
the Employer may recover from Participant by any of the means referred to in
Section 7 of the Award Agreement.

 

 

B-76

 